 

Exhibit 10.2

 



Execution

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

ASSET PURCHASE AGREEMENT

 

By and between

 

Merck Sharp & Dohme B.V.

 

and

 

ANI PHARMACEUTICALS, INC.

 

Dated as of September 18, 2015

 



 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS 1           1.1 Certain Defined Terms 1   1.2 Construction
8         ARTICLE 2 SALE AND PURCHASE OF ASSETS AND LIABILITIES 8           2.1
Sale of Purchased Assets 8   2.2 Liabilities 8   2.3 Consideration 9   2.4
Closing 14         ARTICLE 3 REPRESENTATIONS AND WARRANTIES 15           3.1
Representations and Warranties of Seller 15   3.2 Exclusivity of Representations
18   3.3 Representations and Warranties of Buyer 18         ARTICLE 4
PRE-CLOSING COVENANTS 19           4.1 Access and Information 19   4.2 Ordinary
Course of Business 20   4.3 Obligation to Consummate the Transaction 20   4.4
Competition Filings 20         ARTICLE 5 ADDITIONAL COVENANTS AND AGREEMENTS 22
          5.1 Further Assurances 22   5.2 Publicity 22   5.3 Confidentiality 23
  5.4 FDA Letters 24   5.5 Regulatory Responsibilities 24   5.6
Pharmacovigilance 25   5.7 Certain Tax Matters 25   5.8 Insurance 26   5.9 FCPA
27   5.10 Wrong Pockets 28   5.11 Licensed Manufacturing Technology 28        
ARTICLE 6 CONDITIONS PRECEDENT 29           6.1 Conditions to Obligations of
Buyer and Seller 29   6.2 Conditions to Obligations of Buyer 29   6.3 Conditions
to Obligations of Seller 30

 

i 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

  6.4 Frustration of Closing Conditions 30         ARTICLE 7 INDEMNIFICATION 30
          7.1 Indemnification 30   7.2 Claim Procedure 31   7.3 Limitations on
Indemnification 33   7.4 Tax Treatment of Indemnification Payments 34   7.5
Exclusive Remedy 34   7.6 Setoff Rights 34   7.7 Disclaimer 35         ARTICLE 8
TERMINATION 35           8.1 Termination 35   8.2 Procedure and Effect of
Termination 36         ARTICLE 9 MISCELLANEOUS 36           9.1 Governing Law,
Jurisdiction, Venue and Service 36   9.2 Notices 37   9.3 No Benefit to Third
Parties 38   9.4 Waiver and Non-Exclusion of Remedies 39   9.5 Expenses 39   9.6
Assignment 39   9.7 Amendment 39   9.8 Severability 39   9.9 Equitable Relief 40
  9.10 English Language 40   9.11 Bulk Sales Statutes 40   9.12 Counterparts 40
  9.13 Entire Agreement 40

  

ii 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

EXHIBITS

 

Exhibit A Form of Bill of Sale and Assignment and Assumption Agreement Exhibit B
Form of Buyer FDA Transfer Letters Exhibit C Form of Seller FDA Transfer Letters
Exhibit D Form of Trademark Assignment     SCHEDULES       Schedule 1.1.34
Licensed Manufacturing Technology Schedule 1.1.46 Purchased Documents Schedule
1.1.50 Seller’s Knowledge Schedule 2.3.2(a) Contingent Payments Schedule 4.2
Ordinary Course of Business

 

iii 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

INDEX OF DEFINED TERMS

 

Accountants 1   Excluded Liabilities 3 Act 1   Exploit 3 Affiliate 1  
Exploitation 3 Agreement 1   FCPA 27 Allocation 14   FDA 3 Ancillary Agreements
2   FDA Transfer Date 24 Annual Net Sales Report 11   First Commercial Sale 3
Applicable Courts 37   GAAP 3 Assumed Liabilities 2   Global Safety Database 25
Bill of Sale 2   Governmental Authority 4 Business Day 2   Indemnification
Certificate 31 Buyer 1, 2, 10   Indemnified Party 31 Buyer Confidential
Information 23   Indemnifying Party 31 Buyer FDA Transfer Letters 2   Law 4
Buyer Indemnitees 31   Liabilities 4 Buyer Material Adverse Effect 2   Licensed
Manufacturing Technology 4 Buyer Permitted Purpose 24   Liens 4 Buyer Related
Party 2   Litigation 4 Calendar Quarter 2   Loss 4 Calendar Year 2   Losses 4
Claim Notice 32   Material Adverse Effect 4 Closing 14   Monthly Net Sales
Report 11 Closing Payment 9   NDA 5 Code 2   Net Sales 5 Combination Product 2  
Net Sales Forecast 12 Confidential Information 22   Net Sales Information 12
Confidential Net Sales Information 23   Non-Controlling Party 32 Confidentiality
Agreement 3   Notice 37 Consents 17   Officials 27 Contingent Payment 9  
Parties 1 Contract 3   Party 1 Controlling Party 32   Payment 27 Corticotropin 3
  Permitted Lien 6 Corticotropin Zinc Hydroxide 3   Person 6 Diligent Efforts 3
  Pre-Closing Period 19 Disclosing Party 22   Products 6 Disclosure Schedules 3
  Purchase Price 6 Dispute Notice 13   Purchased Assets 8 Dispute Response 13  
Purchased Documents 6 Effect 4   Purchased Regulatory Approvals 6 Effective Date
1   Purchased Trademark Applications 6 Estimated Monthly Net Sales Report 10  
Quarterly Net Sales Report 11 Excluded Assets 3   Receiving Party 22

 

iv 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

Representatives 19   Tax Return 7 Seller 1, 2, 10   Taxes 7 Seller Confidential
Information 24   Territory 7 Seller FDA Transfer Letters 6   Third Party 7
Seller Indemnitees 31   Trade Secrets 7 Seller Permitted Purpose 23   Trademark
7 Seller’s Knowledge 6   Trademark Assignment 7 Specified Affiliate 15  
Transfer Taxes 26 Subject Products 6   U.S. Territory 7 Sublicensee 28      

 

v 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is made and executed as of
September 18, 2015 (the “Effective Date”), by and between Merck Sharp & Dohme
B.V., a limited liability company (a Besloten Vennootschap) organized and
existing under the Laws of the Netherlands (“Seller”), and ANI Pharmaceuticals,
Inc., a Delaware corporation (“Buyer”). Seller and Buyer are sometimes referred
to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Seller wishes to sell and transfer to Buyer, and Buyer desires to
purchase and assume from Seller, the Purchased Assets and the Assumed
Liabilities, upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and of the representations, warranties, conditions, agreements and
promises contained herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

DEFINITIONS

 

1.1         Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

 

1.1.1         “Accountants” means an accounting firm of national reputation in
the United States (excluding each of Seller’s and its Affiliates’ and Buyer’s
and its Affiliates’ respective regular outside accounting firms) mutually
acceptable to Seller and Buyer; provided, however, if Seller and Buyer are
unable to agree on such accounting firm within 10 calendar days or any such
mutually selected accounting firm is unwilling or unable to serve, then Seller
shall deliver to Buyer a list of three other accounting firms of national
reputation in the United States that have not performed services for Seller or
its Affiliates or Buyer or its Affiliates in the preceding three years, and
Buyer shall select one of such three accounting firms.

 

1.1.2         “Act” means the United States Federal Food, Drug, and Cosmetic
Act.

 

1.1.3         “Affiliate” means, with respect to a Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such first Person. For purposes of
this definition, “control” and, with correlative meanings, the terms “controlled
by” and “under common control with” mean (a) the possession, directly or
indirectly, of the power to direct the management or policies of a business
entity, whether through the ownership of voting securities, by contract relating
to voting rights or corporate governance, or otherwise or (b) the ownership,
directly or indirectly, of at least 50% of the voting securities or other
ownership interest of a business entity (or, with respect to a limited
partnership or other similar entity, its general partner or controlling entity).

 

 1

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

1.1.4         “Ancillary Agreements” means the Bill of Sale and the Trademark
Assignment.

 

1.1.5         “Assumed Liabilities” means all Liabilities of Seller or any of
its Affiliates under or relating to the Purchased Assets and all Liabilities
arising out of or related to the Exploitation of the Products or the exercise by
Buyer, its Affiliates or any Sublicensee of the license to the Licensed
Manufacturing Technology granted pursuant to Section 5.11, in each case,
excluding the Excluded Liabilities.

 

1.1.6         “Bill of Sale” means that certain Bill of Sale and Assignment and
Assumption Agreement, in substantially the form of Exhibit A.

 

1.1.7         “Business Day” means any day other than Saturday, Sunday or a day
on which banking institutions in New York, New York are permitted or obligated
by Law to remain closed.

 

1.1.8         “Buyer FDA Transfer Letters” means the letters to the FDA in the
form of Exhibit B, indicating Buyer’s acceptance of the rights to the Purchased
Regulatory Approvals from Seller.

 

1.1.9         “Buyer Material Adverse Effect” means any event, fact, condition,
occurrence, change or effect that prevents the consummation by Buyer of the
transactions contemplated by this Agreement or the Ancillary Agreements.

 

1.1.10       “Buyer Related Party” means any licensee or sublicensee of Buyer or
any of Buyer’s Affiliates.

 

1.1.11       “Calendar Quarter” means the respective periods of three
consecutive calendar months ending on March 31, June 30, September 30 and
December 31, except that the first Calendar Quarter under this Agreement with
respect to a Product shall commence on the date of the First Commercial Sale
thereof and end on the first March 31, June 30, September 30 or December 31 to
occur after such date.

 

1.1.12       “Calendar Year” means each successive period of 12 calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year under this Agreement with respect to a Product shall commence on
the on the date of the First Commercial Sale thereof and end on December 31 of
the year in which such date occurs.

 

1.1.13       “Closing Date” means the date on which the Closing occurs in
accordance with Section 2.4.1.

 

1.1.14       “Code” means the Internal Revenue Code of 1986.

 

1.1.15       “Combination Product” means any pharmaceutical product containing
as active ingredients (a) an active ingredient in Corticotropin or Corticotropin
Zinc Hydroxide and (b) one or more other pharmaceutically active ingredients.

 

 2

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

1.1.16       “Competition Laws” means the HSR Act and other similar Laws of any
jurisdiction that are designed or intended to prohibit, restrict or regulate
actions having an anticompetitive effect or purpose.

 

1.1.17       “Confidentiality Agreement” means that certain Three-Way
Confidential Disclosure Agreement, dated March 2, 2015, by and among Merck Sharp
& Dohme Corp., [***] and ANI Pharmaceuticals, Inc.

 

1.1.18       “Contract” means any contract, agreement, lease, sublease, license,
sublicense or other legally binding commitment or arrangement.

 

1.1.19        “Corticotropin” means the strengths and package sizes and types of
the pharmaceutical product specified in NDA #8975, including all supplements
thereto.

 

1.1.20       “Corticotropin Zinc Hydroxide” means the strengths and package
sizes and types of the pharmaceutical product specified in NDA #9854, including
all supplements thereto.

 

1.1.21       “Diligent Efforts” means [***].

 

1.1.22       “Disclosure Schedules” means the disclosure schedules of Seller
related to the representations and warranties of Seller set forth in Section
3.1.

 

1.1.23       “Excluded Assets” means the Licensed Manufacturing Technology and
all other assets, property, rights and interests of Seller and its Affiliates
other than the Purchased Assets.

 

1.1.24       “Excluded Liabilities” means all Liabilities of Seller or any of
its Affiliates to the extent arising out of units of Products manufactured or
sold prior to the Closing Date.

 

1.1.25       “Exploit” or “Exploitation” means to make, have made, manufacture,
import, export, use, sell, offer for sale, have sold, research, develop,
commercialize, hold or keep (whether for disposal or otherwise), transport,
distribute, promote, market, or otherwise dispose of.

 

1.1.26       “FDA” means the United States Food and Drug Administration and any
successor agency thereto.

 

1.1.27       “First Commercial Sale” means, with respect to a Subject Product,
the first purchase and sale for monetary value to any Third Party (other than a
Buyer Related Party) after the Closing Date.

 

1.1.28       “GAAP” means generally accepted accounting principles in the United
States, consistently applied.

 

 3

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

1.1.29       “Governmental Authority” means any supranational, international,
federal, state or local court, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign, including the
FDA and any corresponding foreign agency.

 

1.1.30       “HSR Act” means the U.S. Hart-Scott-Rodino Antitrust Improvements
Act of 1976.

 

1.1.31       “Intellectual Property” means any or all rights in and to
intellectual property, whether owned or held for use, including (a) patents,
inventions, invention disclosures, discoveries and improvements, whether or not
patentable, Trade Secrets, copyrights, Trademarks and domain names or uniform
resource locators, in each case including any registrations of, applications or
register and renewals, modifications and extensions of, any of the foregoing,
with or by any Governmental Authority in the United States or, the case of
domain names or uniform resource locators, with or by any registry of the same
and (b) any rights equivalent to any of the foregoing anywhere in the United
States.

 

1.1.32        “Law” means any domestic or foreign, federal, state or local
statute, law, treaty, judgment, ordinance, rule, administrative interpretation,
regulation, order or other requirement having the force of law of any
Governmental Authority.

 

1.1.33       “Liabilities” means any debts, liabilities, obligations,
commitments, claims or complaints, whether accrued or fixed, known or unknown,
fixed or contingent, determined or determinable (including all adverse
reactions, recalls, product and packaging complaints and other liabilities) and
whether or not the same would be required to be reflected in financial
statements or disclosed in the notes thereto.

 

1.1.34       “Licensed Manufacturing Technology” means all technical, scientific
and other know-how and information described on Schedule 1.1.34.

 

1.1.35       “Liens” means, with respect to any Purchased Asset, any lien,
security interest, mortgage, pledge, assessment, hypothecation, easement, title
retention clause, or other encumbrance, or any Contract to give any of the
foregoing.

 

1.1.36       “Litigation” means any claim, action, arbitration, mediation,
hearing, proceeding, suit, warning letter, or notice of violation.

 

1.1.37       “Loss” or “Losses” means any Liabilities, losses, damages,
judgments, fines, penalties, amounts paid in settlement and reasonable costs and
expenses incurred in connection therewith, including reasonable costs and
expenses of suits and proceedings, and reasonable fees and disbursements of
counsel.

 

 4

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

1.1.38       “Material Adverse Effect” means an event, fact, condition,
occurrence, change or effect (“Effect”) that, considered together with all other
Effects, (a) is, or would reasonably be expected to be, materially adverse to
the Purchased Assets and the Assumed Liabilities, taken as a whole, or
(b) prevents the consummation by Seller of the transactions contemplated by this
Agreement or the Ancillary Agreements; provided, however, that none of the
following, and no Effects resulting from the following, shall be deemed
(individually or in combination) to constitute, or shall be taken into account
in determining whether there has been, a “Material Adverse Effect”:
(i) political or economic conditions or conditions affecting the capital or
financial markets generally; (ii) conditions generally affecting any industry or
industry sector in which the Products, individually or in the aggregate, are
Exploited, including increases in operating costs; (iii) any change in
accounting requirements or applicable Law; (iv) any hostility, act of war,
sabotage, terrorism or military actions, or any escalation of any of the
foregoing; (v) any hurricane, flood, tornado, earthquake or other natural
disaster or force majeure event; (vi) the failure of the Products, individually
or in the aggregate, to achieve any financial projections, predictions or
forecasts (provided, that the underlying causes of such failure shall not be
excluded); (vii) the public announcement, execution or delivery of this
Agreement or the pendency of the transactions contemplated hereby; (viii)
Seller’s or any of its Affiliates’ actions to the extent (A) required by the
terms and conditions of this Agreement, (B) that Buyer has requested in writing
Seller or its Affiliates take such actions or (C) to which Buyer has consented
in writing; and (ix) any matter attributable to the regulatory status of Buyer
or any of its Affiliates; except, in each of clauses (i) through (iii), for
those Effects that have a disproportionate effect on the Purchased Assets and
Assumed Liabilities, taken as a whole, relative to other Persons operating
businesses in the industry or industry sector in which the Products,
individually or in the aggregate, are Exploited.

 

1.1.39       “NDA” means a New Drug Application as defined in the Act.

 

1.1.40       “Net Sales” means the gross invoice price (not including value
added Taxes, sales Taxes, or similar Taxes) of Subject Product sold by a Payment
Obligor to a Third Party (other than a Buyer Related Party) after deducting, if
not previously deducted, from the amount invoiced or received:

 

(a)        trade and quantity discounts other than early payment cash discounts;

 

(b)        returns, recalls, rebates, chargebacks and other allowances;

 

(c)        retroactive price reductions that are actually allowed or granted;
and

 

(d)        early payment cash discounts, transportation and insurance and custom
duties.

 

Notwithstanding the foregoing, transfers or dispositions of Subject Products by
or on behalf of Buyer or any of its Affiliates for patient assistance programs,
research or development or complimentary samples shall not in each case be
deemed “sales” for the purposes of calculating Net Sales.

 

1.1.41        “Payment Obligor” means Buyer, its Affiliates, and each of Buyer’s
and its Affiliates’ licensees, sublicensees and distributors with respect to any
Subject Product.

 

 5

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

1.1.42       “Permitted Lien” means any (a) Lien approved in writing by Buyer as
a Permitted Lien, (b) title defect or irregularity affecting the Purchased
Assets, that, individually or in the aggregate, would not reasonably be expected
to detract from the value or impair the use of the asset subject thereto, (c)
Lien for Taxes not yet due or delinquent, and (d) Lien caused by Law for amounts
not material or overdue that does not or would not be reasonably expected to
materially detract from the current value of, or materially interfere with, the
present use and enjoyment of any Purchased Asset subject thereto.

 

1.1.43       “Person” means any individual, partnership, limited partnership,
limited liability company, joint venture, syndicate, sole proprietorship,
corporation, unincorporated association, trust, trustee, executor, administrator
or other legal personal representative, or any other legal entity, including a
Governmental Authority.

 

1.1.44       “Products” means, collectively, Corticotropin and Corticotropin
Zinc Hydroxide, and “Product” means either of the foregoing.

 

1.1.45       “Purchase Price” means the sum of the Closing Payment, and to the
extent actually paid by Buyer in accordance with Section 2.3.2, the Contingent
Payments.

 

1.1.46       “Purchased Documents” means the documents set forth on Schedule
1.1.46.

 

1.1.47        “Purchased Regulatory Approvals” means NDA #8975 and NDA #9854 and
all supplements to either such NDA.

 

1.1.48        “Purchased Trademark Applications” means, collectively, U.S.
Trademark application for the Trademark CORTROPHIN, U.S. Serial No. 86534100 and
the U.S. Trademark application for the Trademark CORTROPHIN-ZINC, U.S. Serial
No. 86534102, both for “medicinal hormone preparation.”

 

1.1.49        “Seller FDA Transfer Letters” means the letters to the FDA in the
form of Exhibit C, transferring the rights to the Purchased Regulatory Approvals
to Buyer.

 

1.1.50       “Seller’s Knowledge” means the actual knowledge the individuals
listed on Schedule 1.1.50 have or would have following reasonable inquiry into
the subject matter in the course of performing their respective duties.

 

1.1.51       “Subject Products” means, collectively, (a) the Products, (b)
Combination Products and (c) any line extensions, synthetic versions, other
administration forms, presentations, dosages, formulations, back-ups,
improvements or next generation products for or of any Product or Combination
Product, whether prescription or over-the-counter; provided, that any product
described in any of the preceding clauses (a) through (c) that is sold by a
Payment Obligor to a Third Party (other than a Buyer Related Party) in any
country outside of the U.S. Territory shall be a Subject Product only if the
regulatory approval pursuant to which such product is distributed, marketed or
sold references, incorporates or relies upon, in whole or in material part, any
of the Purchased Assets, including any data contained therein.

 

 6

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

1.1.52       “Tax Return” means any return, declaration, report, claim for
refund, information return or statement relating to Taxes, including any
schedule or attachment thereto, filed or maintained, or required to be filed or
maintained, in connection with the calculation, determination, assessment or
collection of any Tax and includes any amended returns required as a result of
examination adjustments made by the Internal Revenue Service or other Tax
authority.

 

1.1.53       “Taxes” means all taxes of any kind including all U.S. federal,
state, local or non-U.S. net income, capital gains, gross income, gross receipt,
property, franchise, sales, use, excise, withholding, payroll, employment,
social security, worker’s compensation, unemployment, occupation, capital stock,
transfer, gains, windfall profits, net worth, asset, transaction and other
taxes, and any interest, penalties or additions to tax with respect thereto,
imposed upon any Person by any taxing authority or other Governmental Authority
under applicable Law.

 

1.1.54       “Territory” means worldwide.

 

1.1.55       “Third Party” means any Person other than Seller, Buyer and their
respective Affiliates and permitted successors and assigns.

 

1.1.56       “Trademark” means any word, name, symbol, color, product shape,
designation or device or any combination thereof that functions as a source
identifier, including any trademark, trade dress, brand mark, service mark,
trade name, brand name, product configuration, logo or business symbol, whether
or not registered, and all goodwill associated therewith and symbolized thereby.

 

1.1.57       “Trademark Assignment” means that certain Trademark Assignment
Agreement, in substantially the form of Exhibit D.

 

1.1.58       “Trade Secret” means information that derives independent economic
value from not being generally known to, and not being readily ascertainable by
proper means by, other Persons that can obtain economic value from its
disclosure or use.

 

1.1.59       “U.S. Territory” means the United States and its territories and
possessions.

 

 7

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

1.2         Construction. Except where the context otherwise requires, wherever
used, the singular includes the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein does not limit the generality of
any description preceding such term. The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party. Unless otherwise specified
or where the context otherwise requires, (a) references in this Agreement to any
Article, Section, Schedule or Exhibit are references to such Article, Section,
Schedule or Exhibit of this Agreement; (b) references in any Section to any
clause are references to such clause of such Section; (c) “hereof,” “hereto,”
“hereby,” “herein” and “hereunder” and words of similar import when used in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement; (d) references to a Person are also to its permitted
successors and assigns; (e) references to a Law include any amendment or
modification to such Law and any rules or regulations issued thereunder, in each
case, as in effect at the relevant time of reference thereto; (f) references to
any agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently amended, replaced or supplemented from time to time, as so amended,
replaced or supplemented and in effect at the relevant time of reference
thereto; (g) “extent” in the phrase “to the extent” means the degree to which a
subject or other thing extends, and such phrase does not mean simply “if”; and
(h) references to monetary amounts are denominated in United States Dollars.

 

SALE AND PURCHASE OF ASSETS AND LIABILITIES

 

2.1         Sale of Purchased Assets.

 

2.1.1         Purchase and Sale of Purchased Assets. Upon the terms and subject
to the conditions of this Agreement and the Ancillary Agreements, at and
effective as of the Closing, Seller shall (or shall cause its applicable
Affiliates to) sell, transfer, convey, assign and deliver to Buyer, and Buyer
shall purchase and accept from Seller (or such Affiliates), all rights and
interests of Seller or its Affiliates to or in the following (collectively, the
“Purchased Assets”), free and clear of any Liens other than Permitted Liens:

 

(a)        the Purchased Regulatory Approvals;

 

(b)        the Purchased Documents; and

 

(c)        the Purchased Trademark Applications.

 

2.1.2         Excluded Assets. Buyer shall not acquire pursuant to this
Agreement or any Ancillary Agreement, and Seller shall retain following the
Closing, the Excluded Assets.

 

2.2         Liabilities.

 

2.2.1         Assumed Liabilities. Upon the terms and subject to the conditions
of this Agreement, at the Closing, Seller shall assign and Buyer shall
unconditionally assume and agree to pay and discharge when due the Assumed
Liabilities.

 

2.2.2         Excluded Liabilities. Buyer shall not assume any Liabilities of
Seller or any of its Affiliates other than the Assumed Liabilities, including
the Excluded Liabilities, and the Excluded Liabilities shall remain the sole
obligation and responsibility of Seller and its Affiliates.

 

 8

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

2.3         Consideration.

 

2.3.1         Consideration. In consideration for the Purchased Assets, Buyer
shall pay to Seller (a) Seventy Five Million Dollars ($75,000,000) (the “Closing
Payment”) to be paid on the Closing Date by wire transfer of immediately
available funds to the account or accounts designated by Seller by written
notice to Buyer, and (b) the Contingent Payments, as and to the extent provided
in Section 2.3.2.

 

2.3.2         Contingent Consideration.

 

(a)        Buyer shall pay to Seller as additional consideration hereunder a
percentage of Net Sales of all Subject Products in the Territory in each
Calendar Year as set forth on Schedule 2.3.2(a) (each, a “Contingent Payment”).

 

(b)        Buyer shall pay Seller the applicable Contingent Payments within 30
calendar days after the end of each Calendar Quarter. All calculations of
Contingent Payments shall be subject to quarterly adjustments by Buyer following
the preparation of its unaudited quarterly financial statements as follows:

 

(i)        In the event Buyer determines that it made Contingent Payments to
Seller in respect of any prior Calendar Quarter in excess of the correct
Contingent Payment applicable thereto, Buyer shall promptly advise Seller of its
determination and, subject to Section 2.3.4(g) below, shall be entitled to
deduct the amount of such overpayments from the Contingent Payments due to
Seller for the following Calendar Quarter (and, if applicable, successive
Calendar Quarters until the amount of the overpayment has been reduced to $0).

 

(ii)       In the event Buyer determines that additional Contingent Payments are
due to Seller in respect of the Contingent Payments applicable to any prior
Calendar Quarter, then it shall promptly advise Seller of its determination and,
subject to Section 2.3.4(g) below, pay over such amounts to Seller no later than
(A) 30 calendar days following Buyer’s filing of its unaudited quarterly
financial statements with the U.S. Securities and Exchange Commission or (B) if
Buyer is not required to file financial statements with the U.S. Securities and
Exchange Commission, no later than 75 calendar days following the end of the
Calendar Quarter for which such Contingent Payments are payable.

 

(c)        In addition to quarterly adjustments pursuant to Section 2.3.2(b),
all calculations of Contingent Payments shall be subject to an annual adjustment
by Buyer following the preparation of its audited annual financial statements as
follows:

 

(i)        In the event that, after giving effect to any adjustments made
pursuant to Section 2.3.2(b), Buyer determines that it made Contingent Payments
to Seller in respect of any prior Calendar Year in excess of the correct
Contingent Payment applicable thereto, Buyer shall promptly advise Seller of its
determination and, subject to Section 2.3.4(g) below, shall be entitled to
deduct the amount of such overpayments from the Contingent Payments due to
Seller for the first Calendar Quarter following such Calendar Year (and, if
applicable, successive Calendar Quarters until the amount of the overpayment has
been reduced to $0).

 

 9

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

(ii)       In the event that, after giving effect to any adjustments made
pursuant to Section 2.3.2(b), Buyer determines that additional Contingent
Payments are due to Seller in respect of the Contingent Payments applicable to
any prior Calendar Year, then it shall promptly advise Seller of its
determination and, subject to Section 2.3.4(g) below, pay over such amounts to
Seller no later than (A) 30 calendar days following Buyer’s filing of its
audited annual financial statements with the U.S. Securities and Exchange
Commission or (B) if Buyer is not required to file financial statements with the
U.S. Securities and Exchange Commission, no later than 90 calendar days
following the end of the Calendar Year for which such Contingent Payments are
payable.

 

(d)        Buyer shall use good faith Diligent Efforts to Exploit the Subject
Products in the Territory.

 

2.3.3         Mode of Payment; Interest; Tax Treatment. Buyer shall pay to
Seller the Contingent Payments by wire transfer of immediately available funds
to such bank account or accounts as Seller may from time to time designate by
advance written notice to Buyer. All payments to be made by Buyer to Seller
under this Agreement shall be made in United States dollars. For purposes of
calculating Net Sales for any Subject Products sold in a currency other than
United States dollars, the rate of exchange to be used in computing the currency
equivalent in United States dollars due to Seller shall be a well-established
and widely recognized rate of exchange used by Buyer for reporting such sales
for United States financial statement purposes, consistently applied. If Buyer
fails to make any payment pursuant to this Agreement when due, any such late
payment shall bear simple interest, to the extent not prohibited by Law, at a
per annum rate equal to the U.S. Prime Rate, as reported in The Wall Street
Journal, Eastern Edition, for the first date on which such payment was
delinquent, plus two percent, beginning on the first date on which such payment
was delinquent and ending on the date on which such payment is made, calculated
based on the actual number of days such payment is overdue. The Contingent
Payments shall be treated as an adjustment to the Purchase Price for all Tax
purposes, unless otherwise required by applicable Law and unless any portion of
such Contingent Payment is required to be treated as interest in respect of
deferred consideration for Tax purposes.

 

2.3.4         Financial Records; Audits.

 

(a)        Within five Business Days after the end of each calendar month,
commencing with the calendar month in which the First Commercial Sale of a
Subject Product occurs, Buyer shall deliver to Seller a report, solely for
informational purposes, setting out estimated Net Sales in such prior calendar
month for each Subject Product, on a country-by-country basis (each, an
“Estimated Monthly Net Sales Report”), including:

 

(i)        estimated gross amount invoiced for sales of each Subject Product
sold in each country in such calendar month;

 

 10

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

(ii)       estimated Net Sales of each Subject Product in each country in such
calendar month; and

 

(iii)        all relevant deductions from the estimated gross amount invoiced in
accordance with this Agreement to calculate such Net Sales.

 

(b)        Within 15 Business Days after the end of each calendar month,
commencing with the calendar month in which the First Commercial Sale of a
Subject Product occurs, Buyer shall deliver to Seller a report setting out Net
Sales in such prior calendar month for each Subject Product, on a
country-by-country basis (each, a “Monthly Net Sales Report”), including:

 

(i)        gross amount invoiced for sales of each Subject Product sold in each
country in such calendar month;

 

(ii)       Net Sales of each Subject Product in each country in such calendar
month; and

 

(iii)        all relevant deductions from the gross amount invoiced in
accordance with this Agreement to calculate such Net Sales.

 

(c)        Within 30 calendar days after the end of each Calendar Quarter,
commencing with the Calendar Quarter in which the First Commercial Sale of a
Subject Product occurs, Buyer shall deliver to Seller a report setting out Net
Sales in such prior Calendar Quarter for each Subject Product, on a
country-by-country basis (each, a “Quarterly Net Sales Report”), including:

 

(i)        gross amount invoiced for sales of each Subject Product sold in each
country in such Calendar Quarter;

 

(ii)       Net Sales of each Subject Product in each country in such Calendar
Quarter;

 

(iii)        all relevant deductions from the gross amount invoiced in
accordance with this Agreement to calculate such Net Sales; and

 

(iv)        a reconciliation of the amounts set forth in the Monthly Net Sales
Report delivered for the calendar month in the applicable Calendar Quarter to
the amounts set forth in the Quarterly Net Sales Report.

 

The report for the fourth Calendar Quarter of each Calendar Year (the “Annual
Net Sales Report”) shall include the items in the preceding clauses (i) through
(iii) for both such Calendar Quarter and the full Calendar Year in which such
Calendar Quarter occurs and include a reconciliation of the amounts set forth in
the Quarterly Net Sales Reports delivered for the applicable Calendar Year to
the amounts set forth in the Annual Net Sales Report.

 

 11

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

(d)        Commencing with the Calendar Year in which the First Commercial Sale
of a Subject Product occurs, Buyer shall deliver to Seller a report setting out
Buyer’s forecasted Net Sales for each Subject Product on a calendar
month-by-calendar month and country-by-country basis (the “Net Sales Forecast”)
according to the following schedule:

 

(i)        by April 15 of each Calendar Year, the Net Sales Forecast for the
current Calendar Year and the following four Calendar Years;

 

(ii)       by July 15 of each Calendar Year, the Net Sales Forecast for the
current Calendar Year and the following Calendar Year; and

 

(iii)        by October 15 of each Calendar Year, the Net Sales Forecast for the
current Calendar Year and the following two Calendar Years;

 

provided, however, that Buyer shall not be required to deliver to Seller any Net
Sales Forecast for a Subject Product that was due in accordance with this
Section 2.3.4(d) on a date prior to the date of the First Commercial Sale of the
applicable Subject Product.

 

(e)        Each Estimated Monthly Net Sales Report, Monthly Net Sales Report,
Quarterly Net Sales Report and Annual Net Sales Report delivered pursuant to
Section 2.3.4 shall specifically set forth the amount deducted for each of the
categories ((a) through (d)) in the definition of Net Sales in this Agreement.

 

(f)        Buyer shall, and shall cause the other Payment Obligors to, keep
complete and accurate books and records pertaining to the sale, delivery and use
of the Subject Products, including books and records of Net Sales (including any
deductions from the gross amount invoiced to calculate Net Sales), to the extent
required to calculate and verify all Contingent Payments payable hereunder (“Net
Sales Information”). Buyer shall, and shall cause the other Payment Obligors to,
retain the Net Sales Information until the later of [***] after the end of the
period to which such Net Sales Information pertains and the expiration of the
applicable Tax statute of limitations (or any extensions thereof), or for such
longer period as may be required by Law.

 

(g)        At the request of Seller, Buyer shall, and shall cause the other
Payment Obligors to, permit an independent certified public accountant retained
by Seller, during normal business hours and upon reasonable notice, to audit the
Net Sales Information in order to confirm the amount of the Contingent Payments
made hereunder. Such audits may not (i) be conducted for any Calendar Quarter or
Calendar Year more than [***] after the end of such Calendar Quarter or Calendar
Year, (ii) be conducted more than once in any 12-month period (unless a previous
audit with respect to the Contingent Payments for a Calendar Quarter or Calendar
Year ending less than 12 months prior to the date of the request for such audit
revealed an underpayment of at least [***] with respect to such period or Buyer
restates or revises such books and records for such 12-month period) or (iii) be
repeated for any Calendar Quarter or Calendar Year (unless a previous audit for
such Calendar Quarter or Calendar Year revealed an underpayment of at least
[***] with respect to such period or Buyer restates or revises such books and
records for such Calendar Quarter or Calendar Year). The cost of any audit shall
be borne by Seller, unless the audit reveals a variance of more than [***] from
the reported amounts of the Contingent Payments, in which case Buyer shall bear
the cost of the audit. Unless disputed pursuant to Section 2.3.4(h), if such
audit concludes that additional payments with respect to the Contingent Payments
were owed or that excess payments were made during such period, Buyer shall pay
the additional amounts, with interest from the date originally due as provided
in Section 2.3.3, or Seller shall reimburse such excess payments, within 30
calendar days after the date on which such audit is completed and the
conclusions thereof are notified to the Parties.

 

 12

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

(h)        In the event of a dispute over the results of any audit conducted
pursuant to Section 2.3.4(g), the disputing Party shall deliver a dispute notice
to the other Party setting forth in reasonable detail its calculation of the
amounts due or owed within ten calendar days following the completion of such
audit (the “Dispute Notice”). The other Party shall deliver a response to the
Dispute Notice no later than ten calendar days following its receipt of the
Dispute Notice setting forth in reasonable detail its calculation of the amounts
due or owed (the “Dispute Response”). Seller and Buyer shall work in good faith
to resolve such dispute. If the Parties are unable to reach a mutually
acceptable resolution of any such dispute within 30 calendar days of the date of
notice of such dispute, then either Party shall be entitled to submit the
dispute for arbitration to the Accountants, together with copies of the Dispute
Notice and the Dispute Response. The Accountants shall not be entitled to reach
a decision that is more or less than the greatest or least amounts set forth by
the Parties in the Dispute Notice and Dispute Response, as applicable. The
decision of the Accountants shall be final and the costs of such arbitration as
well as the initial audit shall be borne between the Parties in such manner as
the Accountants shall determine. Not later than 30 calendar days after such
decision and in accordance with such decision, Buyer shall pay the additional
Contingent Payments, as applicable, with interest from the date originally due
as provided in Section 2.3.3 or Seller shall reimburse such excess payments, as
applicable.

 

(i)        Seller shall treat all information subject to review under Section
2.3.4(g) in accordance with the confidentiality provisions of Section 5.3 and
(i) Seller shall cause the independent public accountant retained by Seller
pursuant to Section 2.3.4(g) and (ii) Seller and Buyer shall cause the
Accountants to, as applicable, enter into a reasonably acceptable
confidentiality agreement with Buyer or its Affiliates or (sub)licensees, as the
case may be, that includes an obligation to retain all such Confidential
Information (as defined in Section 5.3) in confidence.

 

2.3.5         Transfer of Products. Any transfer, sale, license, conveyance or
other disposition of any Subject Product, Purchased Regulatory Approval or any
material right (including Intellectual Property) related to a Subject Product by
any Payment Obligor (other than commercial sales of inventory of a Subject
Product in the ordinary course of business) shall require that the transferee,
licensee or assignee thereof agree to be bound by the obligations with respect
to the Contingent Payments set forth in this Section 2.3 and in such case shall
thereafter be deemed to be a Payment Obligor. Buyer shall remain primarily
responsible for the payment of the Contingent Payments to Seller notwithstanding
any such transfer, sale, license, conveyance or other disposition; provided,
that, in connection with any such transfer, sale, license, conveyance or other
disposition, Buyer may request that Seller waive Buyer’s obligation to remain
primarily responsible for the payment of the Contingent Payments, which waiver
shall not be unreasonably withheld, conditioned or delayed.

 

 13

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

2.3.6         Allocation of Consideration. Buyer shall allocate the Purchase
Price (including the Assumed Liabilities, to the extent properly taken into
account under Section 1060 of the Code) among the Purchased Assets in accordance
with Section 1060 of the Code (the “Allocation”) prior to or within 90 calendar
days following the Closing and shall deliver to Seller a copy of such Allocation
(IRS Form 8594) promptly after such determination. Seller shall have the right
to review and raise any objections in writing to the Allocation during the
10-Business Day period after its receipt thereof. If Seller disagrees with
respect to any item in the Allocation, the Parties shall negotiate in good faith
to resolve the dispute. If the Parties are unable to agree on the Allocation
within 30 calendar days after the commencement of such good faith negotiations
(or such longer period as Seller and Buyer may mutually agree in writing), then
the Accountants shall be engaged at that time to review the Allocation, and
shall make a determination as to the resolution of such Allocation. The
determination of the Accountants regarding the Allocation shall be delivered as
soon as practicable following engagement of the Accountants, but in no event
more than 60 calendar days thereafter, and shall be final, conclusive and
binding upon Seller and Buyer, and Buyer shall revise the Allocation
accordingly. Seller, on the one hand, and Buyer on the other hand, shall each
pay one-half of the cost of the Accountants. The Parties agree to file all Tax
Returns (including IRS Form 8594 and, if required, supplemental Forms 8594, in
accordance with the instructions to Form 8594) and any other forms, reports or
information statements required to be filed pursuant to Section 1060 of the Code
and the applicable regulations thereunder, and any similar or corresponding
provision of U.S. state, local or non-U.S. Tax Law, in a manner that is
consistent with the finalized Allocation and to refrain from taking any position
inconsistent therewith unless required by applicable Law.

 

2.4         Closing.

 

2.4.1         Closing. Pursuant to the terms and subject to the conditions of
this Agreement, the closing of the transactions contemplated hereby (the
“Closing”) shall take place at the New York, NY offices of Covington & Burling
LLP on the first Business Day following the later of (a) five Business Days
following the satisfaction of all conditions (other than those that may be or by
their terms are to be satisfied or taken at the Closing) set forth in Article 6
(or, to the extent permitted by applicable Law, waived by the Party entitled to
the benefits thereof) and (b) [***], or such other time and place, including
remotely, as Buyer and Seller may agree in writing. The Closing shall be deemed
to have occurred at 12:00 a.m., eastern time, on the Closing Date, such that
Buyer shall be deemed the owner of the Purchased Assets on and after the Closing
Date.

 

2.4.2         Closing Deliveries.

 

(a)        Except as otherwise indicated below, at the Closing, Seller shall
deliver or make available, as applicable, the following to Buyer:

 

 14

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

(i)        each of the Ancillary Agreements, validly executed by a duly
authorized representative of Seller;

 

(ii)       the Purchased Assets; provided, that (A)  all files, documents,
instruments, papers, books and records included in the Purchased Assets will be
made available to Buyer only in electronic format and none of such Purchased
Assets shall be delivered to Buyer in hard copy and (B) prior to delivering or
making available any files, documents, instruments, papers, books and records to
Buyer, Seller shall be entitled to redact from such files, documents,
instruments, papers, books and records any information to the extent that it
does not relate to the Products; and

 

(iii)        a certificate, dated as of the Closing Date, validly executed by a
duly authorized representative of Seller, certifying that all of the conditions
set forth in Section 6.2.1 and Section 6.2.2 have been satisfied.

 

(b)        At the Closing, Buyer shall deliver the following to Seller:

 

(i)        each of the Ancillary Agreements, validly executed by a duly
authorized representative of Buyer;

 

(ii)       the Closing Payment in accordance with Section 2.3.1; and

 

(iii)        a certificate, dated as of the Closing Date, validly executed by a
duly authorized representative of Buyer, certifying that all of the conditions
set forth in Section 6.3.1 and Section 6.3.2 have been satisfied.

 


REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows, with each such representation and warranty subject
to such exceptions, if any, as are set forth in the Disclosure Schedules.
Disclosures in any section or paragraph of the Disclosure Schedules are made
generally and shall not only address the corresponding section or paragraph of
this Agreement, but also other sections or paragraphs of this Agreement to the
extent that it is reasonably apparent from the face of such disclosure that such
disclosure is applicable to such other sections or paragraphs.

 

3.1.1         Entity Status. Seller is a limited liability company (a Besloten
Vennootschap) duly organized, validly existing under the Laws of the
Netherlands. Each Affiliate of Seller that owns any Purchased Assets (each, a
“Specified Affiliate”) is duly organized and validly existing under the Laws of
the jurisdiction of its organization. Seller and each Specified Affiliate are
duly qualified to do business and in good standing (to the extent such concept
is recognized by the applicable jurisdiction) in each jurisdiction in which the
ownership of the Purchased Assets so requires, except to the extent the failure
to be so qualified and in good standing would not constitute a Material Adverse
Effect.

 

 15

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

3.1.2         Authority.

 

(a)        Seller has the requisite organizational power and authority to (i)
own the Purchased Assets owned by it and (ii) enter into this Agreement and the
Ancillary Agreements to which it will be a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the Ancillary
Agreements to which Seller will be a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary organizational actions of Seller. This Agreement constitutes, and,
when executed and delivered by Seller, each Ancillary Agreement to which it will
be a party will constitute, the valid and legally binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws of
general application affecting or relating to the enforcement of creditors’
rights generally, and subject to equitable principles of general applicability,
whether considered in a proceeding at law or in equity.

 

(b)        Each Specified Affiliate has the requisite entity power and authority
to (i) own the Purchased Assets owned by it and (ii) enter into, deliver and
perform its obligations under each Ancillary Agreement to which it will be a
party, to perform its obligations thereunder and to consummate the transactions
contemplated thereby. The execution and delivery of the Ancillary Agreements to
which any Specified Affiliate will be a party and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
organizational actions of such Specified Affiliate. Each Ancillary Agreement to
which a Specified Affiliate is a party, when executed and delivered by such
Specified Affiliate, will constitute the valid and legally binding obligation of
such Specified Affiliate, enforceable against such Specified Affiliate in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar Laws of general application
affecting or relating to the enforcement of creditors’ rights generally, and
subject to equitable principles of general applicability, whether considered in
a proceeding at law or in equity.

 

3.1.3         Non-Contravention. The execution, delivery and performance by
Seller of this Agreement and each Ancillary Agreement to which it is a party,
and the execution, delivery and performance by each Specified Affiliate of each
Ancillary Agreement to which it is a party, do not (a) violate the
organizational documents of Seller or such Specified Affiliate, (b) violate any
Law applicable to (x) Seller or such Specified Affiliate or (y) the Purchased
Assets or (c) subject to obtaining the Consents referred to in Section 3.1.4(b),
(i) violate, breach or constitute a default under or result in the termination
of any Contract to which (x) Seller or such Specified Affiliate is a party or
(y) the Purchased Assets are subject, or (ii) violate any order or judgment of a
Governmental Authority to which Seller or such Specified Affiliate is subject
relating exclusively to the Purchased Assets, except, in the case of (b)(x) or
(c)(i)(x), for such violations, breaches, defaults or terminations that would
not constitute a Material Adverse Effect.

 

 16

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

3.1.4         No Litigation; Consents.

 

(a)        As of the Effective Date, (i) there is no Litigation pending or, to
Seller’s Knowledge, threatened in writing against Seller or any of its
Affiliates before any Governmental Authority relating to the Purchased Assets,
and (ii) there is no order or judgment of a Governmental Authority to which
Seller or any of its Affiliates is subject relating primarily to the Purchased
Assets, except, in the case of (i) immediately above, for such Litigation,
orders and judgments that would not reasonably be expected to materially and
adversely affect the Purchased Assets, taken as a whole.

 

(b)        Except for (i) Consents that if not received, or declarations,
filings or registrations that if not made, would not reasonably be expected to
materially and adversely affect the Purchased Assets, (ii) Consents,
declarations or registrations that have become applicable solely as a result of
the specific regulatory status of Buyer or its Affiliates and (iii) Consents
required under applicable Competition Laws and the filing with the FDA of the
Seller FDA Transfer Letters and Buyer FDA Transfer Letters, no notice to, filing
with, permit of, authorization of, exemption by, or consent of, any Governmental
Authority or other Person (collectively, “Consents”) is required for Seller to
consummate the transactions contemplated hereby or by the Ancillary Agreements.

 

3.1.5         Purchased Assets. Seller has, or one of its Specified Affiliates
has, good title to, or valid contract rights in, as applicable, the Purchased
Assets, free and clear of all Liens other than Permitted Liens. This Section
3.1.5 does not relate to Intellectual Property, which is the subject of Section
3.1.7.

 

3.1.6         Regulatory Matters. The Purchased Regulatory Approvals are
approved but in a “discontinued” state, per the definition of that term in the
Drugs@FDA Glossary of Terms. No proceeding is pending or, to Seller’s Knowledge,
threatened regarding the revocation of any Purchased Regulatory Approval.
Neither Seller nor any of its Affiliates is in material violation of the terms
of any Purchased Regulatory Approval.

 

3.1.7         Intellectual Property. Seller or a Specified Affiliate is the
owner of intent-to-use applications currently pending before the United States
Patent and Trademark Office that constitute the Purchased Trademark
Applications, and which are more fully identified in Section 3.1.7(a) of the
Disclosure Schedules. Except as disclosed in Section 3.1.7(b) of the Disclosure
Schedules, as of the Effective Date, (i) Seller does not own, license or
otherwise hold for use any material Intellectual Property in respect of or in
connection with the Purchased Assets and (ii) to Seller’s Knowledge, neither of
the Purchased Trademark Applications in the U.S. Territory is the subject of any
material concurrent use or opposition proceeding or any other material
Litigation.

 

3.1.8         No Broker. There is no broker, finder or financial advisor acting
or who has acted on behalf of Seller or any of its Affiliates, who is entitled
to receive any brokerage or finder’s or financial advisory fee from Buyer or any
of its Affiliates in connection with the transactions contemplated by this
Agreement.

 

 17

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

3.2         Exclusivity of Representations. BUYER ACKNOWLEDGES AND AGREES THAT,
EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3.1,
(A) NEITHER SELLER NOR ANY OF ITS AFFILIATES OR REPRESENTATIVES HAS MADE ANY
REPRESENTATION OR WARRANTY WHATSOEVER HEREIN OR OTHERWISE RELATED TO THE
TRANSACTIONS CONTEMPLATED HEREBY AND (B) BUYER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES AND
AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED IN SECTION 3.1, BUYER IS ACQUIRING THE
PURCHASED ASSETS ON AN “AS IS, WHERE IS” BASIS WITHOUT ANY EXPRESS OR IMPLIED
WARRANTIES, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE,
INCLUDING ANY WARRANTY AS TO QUALITY, THE FITNESS FOR A PARTICULAR PURPOSE,
MERCHANTABILITY, CONDITION OF THE ASSETS OR AS TO ANY OTHER MATTER.

 

3.3         Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as follows:

 

3.3.1         Entity Status. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware. Each
Affiliate of Buyer that will be a party to any Ancillary Agreement is (or as of
the Closing will be) a legal entity duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its organization or
incorporation.

 

3.3.2         Authority.

 

(a)        Buyer has the requisite corporate power and authority to enter into
this Agreement and the Ancillary Agreements to which it will be a party, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Ancillary Agreements to which Buyer will be a party and the
consummation of the transactions contemplated hereby and thereby have been (or
prior to the Closing will have been) duly authorized by the necessary corporate
actions of Buyer. This Agreement constitutes, and, when executed and delivered
by Buyer, each Ancillary Agreement to which Buyer will be a party will
constitute, the valid and legally binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally, and subject to equitable principles of general applicability, whether
considered in a proceeding at law or in equity.

 

(b)        Each Affiliate of Buyer that will enter into an Ancillary Agreement
has (or as of the Closing will have) the requisite entity power and authority to
enter into the Ancillary Agreements to which it is a party, to perform its
obligations thereunder and to consummate the transactions contemplated thereby.
The execution and delivery of the Ancillary Agreements to which any Affiliate of
Buyer will be a party and the consummation of the transactions contemplated
thereby have been (or prior to the Closing will have been) duly authorized by
the necessary organizational actions of such Affiliate. Each Ancillary Agreement
to which any Affiliate of Buyer will be party, when executed and delivered by
such Affiliate, will constitute the valid and legally binding obligation of such
Affiliate, enforceable against such Affiliate in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws of general application affecting or relating to the
enforcement of creditors’ rights generally, and subject to equitable principles
of general applicability, whether considered in a proceeding at law or in
equity.

 

 18

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

3.3.3         Non-Contravention. The execution, delivery and performance by
Buyer of this Agreement and of each Ancillary Agreement to which it will be a
party and the execution, delivery and performance by each Affiliate of Buyer of
each Ancillary Agreement to which such Affiliate will be a party do not
(a) violate the certificate of incorporation or bylaws, or comparable
organization documents, of Buyer or such Affiliate, as applicable, (b) violate
any Law or other restriction of any Governmental Authority applicable to Buyer
or such Affiliate or (c) violate, breach or constitute a default under or result
in the termination of any material Contract to which Buyer or such Affiliate is
a party.

 

3.3.4         Litigation; Consents.

 

(a)        (i) There is no Litigation pending or, to the knowledge of Buyer,
threatened against Buyer or any of its Affiliates before any Governmental
Authority, and (ii) there is no order or judgment of a Governmental Authority to
which Buyer or any of its Affiliates is subject, except for such Litigation,
orders and judgments that would not reasonably be expected to have a Buyer
Material Adverse Effect.

 

(b)        Except for (i) Consents that if not received, or declarations,
filings or registrations that if not made, would not reasonably be expected to
have a Buyer Material Adverse Effect and (ii) Consents required under applicable
Competition Laws and the filing with the FDA of the Seller FDA Transfer Letters
and Buyer FDA Transfer Letters, no Consent of any Governmental Authority or
other Person is required for Buyer to consummate the transactions contemplated
hereby or by the Ancillary Agreements.

 

3.3.5         Financial Capacity. Buyer has immediately available cash that is
sufficient to enable it to complete the transactions contemplated hereby and to
perform all of its obligations under this Agreement and the Ancillary
Agreements.

 

3.3.6         No Broker. There is no broker, finder, financial advisor or other
Person acting or who has acted on behalf of Buyer or its Affiliates, who is
entitled to receive any brokerage or finder’s or financial advisory fee from
Seller or any of its Affiliates in connection with the transactions contemplated
by this Agreement.

 


PRE-CLOSING COVENANTS

 

4.1         Access and Information. During the period commencing on the
Effective Date and ending on the earlier to occur of (a) the Closing and (b) the
termination of this Agreement in accordance with Article 8 (the “Pre-Closing
Period”), Seller shall afford Buyer and its officers, employees, agents,
attorneys, consultants, advisors and other representatives (collectively,
“Representatives”), continued electronic access to the books and records of
Seller and its Affiliates made available to Buyer and its Representatives in an
electronic data room on and prior to the Effective Date.

 

 19

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

4.2         Ordinary Course of Business.

 

4.2.1         During the Pre-Closing Period, except (a) as set forth in Schedule
4.2 or as otherwise expressly required by this Agreement or (b) as Buyer shall
otherwise consent in writing, which consent shall not be unreasonably withheld,
conditioned or delayed, Seller shall and shall cause each of its Affiliates,
including the Specified Affiliates (i) to maintain the Purchased Assets in the
ordinary course of business, except as otherwise required by applicable Law, and
(ii) not to (A) sell, transfer or otherwise dispose of any Purchased Assets, (B)
permit any Purchased Assets to be subject to a Lien (other than a Permitted
Lien) or (C) permit any Purchased Regulatory Approval or Purchased Trademark
Application to lapse or be abandoned. Nothing contained in this Agreement is
intended to give Buyer or its Affiliates, directly or indirectly, the right to
control or direct the business of Seller and its Affiliates with respect to the
Purchased Assets prior to the Closing, and nothing contained in this Agreement
is intended to give Seller or its Affiliates, directly or indirectly, the right
to control or direct Buyer’s operations. Prior to the Closing, each of Buyer and
its Affiliates, on the one hand, and Seller and its Affiliates, on the other
hand, shall exercise, consistent with the terms and conditions of this
Agreement, complete control and supervision over its and its Affiliates’
respective operations.

 

4.2.2         [***]

 

4.3         Obligation to Consummate the Transaction. Each Party agrees that,
subject to Section 4.4, it shall use its reasonable best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable to the extent permissible under applicable Law,
to consummate and make effective the transactions contemplated by this Agreement
and to ensure that the conditions set forth in Article 6 are satisfied, insofar
as such matters are within such Party’s control.

 

4.4         Competition Filings.

 

4.4.1         Each of Buyer and Seller (or, if applicable, their respective
ultimate parent entities) shall file or cause to be filed as soon as practicable
but in any event no later than 30 calendar days following the Effective Date,
all filings required under the HSR Act in respect of the transactions
contemplated hereby and, if required pursuant to applicable Law, any
notifications required under any other applicable Competition Laws. In
connection with such filings, each of Buyer and Seller hereby agree to expressly
request early termination of all applicable waiting periods required under the
HSR Act and any other applicable Competition Law. Thereafter, each of Buyer and
Seller shall use commercially reasonable efforts to respond in good faith as
promptly as practicable to any inquiries or requests received from any
Governmental Authority for additional information or documentation and to
request and cause the approval waiting periods under applicable Competition Laws
to terminate or expire at the earliest possible date after the date of filing.
Buyer and Seller shall notify the other promptly upon the receipt of (a) any
comments or communication it or any of its Affiliates receives from any
officials of any Governmental Authority in connection with any filings made
pursuant to this Section 4.4.1 and (b) any request by any officials of any such
Governmental Authority for amendments or supplements to any filings made
pursuant to, or information provided to comply in all material respects with,
any applicable Law. Buyer and Seller shall permit the other to review in advance
any proposed communication by such Party to any Governmental Authority with
respect to any filings made pursuant to this Section 4.4.1. Whenever any event
occurs that is required to be set forth in an amendment or supplement to any
filing made pursuant to this Section 4.4.1, Buyer or Seller, as the case may be,
will promptly inform the other of such occurrence and cooperate in filing with
the applicable Governmental Authority such amendment or supplement. Neither
Buyer, on the one hand, nor Seller, on the other hand, shall (or permit any of
their respective Affiliates to) agree to participate in any meeting or other
discussion with any Governmental Authority in respect of any filings,
investigation (including any settlement of the investigation, Litigation or
other inquiry) relating to this Section 4.4 unless it consults with the other in
advance and, to the extent permitted by such Governmental Authority, gives the
other the opportunity to attend and participate at such meeting or other
discussion.

 

 20

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

4.4.2         In connection with the filings under Section 4.4.1, Buyer and
Seller shall cooperate with each other in good faith and shall (a) promptly
prepare and file all necessary documentation and (b) effect all necessary
applications, notices, petitions and filings and execute all agreements and
documents. In connection with the foregoing, Buyer shall have the right to
review and reasonably approve in advance all characterizations of the
information relating to Buyer and its Affiliates; Seller shall have the right to
review and reasonably approve in advance all characterizations of the
information relating to Seller and its Affiliates; and each of Buyer and Seller
shall have the right to review and reasonably approve in advance all
characterizations of the information relating to the transactions contemplated
hereby, in each case, that appear in any material filing made in connection with
this Section 4.4. Each Party may, as it deems advisable or necessary, designate
any competitively sensitive materials provided to the other Party under this
Section 4.4 as “outside counsel only.” Any materials so designated may be
provided to the other Party’s outside legal counsel but shall not be provided to
the other Party without the prior written consent of the Party providing such
materials.

 

4.4.3         All filing fees under applicable Competition Laws, and all
reasonable out-of-pocket expenses (other than legal fees and expenses, which
shall be borne by the Party incurring such expenses) incurred in complying with
any request for additional information or documentary material from any
applicable Governmental Authority, including any necessary merger notifications
and investigations, shall be borne by Buyer.

 

4.4.4         Neither Seller nor Buyer shall, and each shall cause its
respective Affiliates not to, enter into any transaction or any Contract,
whether oral or written, to effect any transaction (including any merger or
acquisition) that would reasonably be expected to make it more difficult, or to
increase the time required, to: (a) obtain the expiration or early termination
of the waiting period under the HSR Act (or obtain clearance or approval under
applicable foreign Competition Law) applicable to the transactions contemplated
by this Agreement, (b) avoid the entry of, the commencement of Litigation
seeking the entry of, or to effect the dissolution of, any injunction, temporary
restraining order or other order that would materially delay or prevent the
consummation of the transactions contemplated hereby or (c) obtain all
authorizations, consents, orders and approvals of Governmental Authorities
necessary for the consummation of the transactions contemplated by this
Agreement.

 

 21

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

ADDITIONAL COVENANTS AND AGREEMENTS

 

5.1         Further Assurances. Each of Seller and Buyer shall, at any time or
from time to time after the Closing, at the request and expense of the other,
execute and deliver to the other all such instruments and documents or further
assurances as the other may reasonably request in order to (a) vest in Buyer all
of Seller’s right, title and interest in and to the Purchased Assets as
contemplated hereby, (b) effectuate Buyer’s assumption of the Assumed
Liabilities and (c) grant to each Party all rights contemplated herein to be
granted to such Party under the Ancillary Agreements; provided, however, that
after the Closing, apart from such customary further assurances, neither Seller
nor Buyer shall have any other obligations except as specifically set forth and
described herein or in the Ancillary Agreements. Without limitation of the
foregoing, neither Seller nor Buyer shall have any obligation to assist or
otherwise participate in the amendment or supplementation of the Purchased
Regulatory Approvals or otherwise to participate in any filings or other
activities relating to the Purchased Regulatory Approvals other than as
necessary to effect the assignment thereof to Buyer in connection with the
Closing pursuant to this Agreement.

 

5.2         Publicity. No public announcement related to this Agreement or the
transactions contemplated herein will be issued without the joint written
approval of Seller and Buyer, which approval shall not be unreasonably withheld,
conditioned or delayed, except in any public disclosure which either Seller or
Buyer, in its good faith judgment, believes is required by applicable Law or by
any stock exchange on which its securities or those of its Affiliates are
listed. If either Party, in its good faith judgment, believes such disclosure is
required, such Party shall use its commercially reasonable efforts to (or in the
case of any press release issued, or report filed with the U.S. Securities and
Exchange Commission, in connection with the execution of this Agreement or any
version of this Agreement or any Ancillary Agreement filed with the U.S.
Securities and Exchange Commission, shall) consult with the other Party and its
Representatives, and consider in good faith any revisions timely proposed by the
other Party or its Representatives, as applicable, prior to making (or prior to
any of its Affiliates making) such disclosure, and shall limit such disclosure
to only that information which is legally required to be disclosed.
Notwithstanding the foregoing, Buyer, on the one hand, and Seller, on the other
hand, may make public announcements that are consistent with prior public
communications made in compliance with this Section 5.2.

 

 22

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

5.3         Confidentiality.

 

5.3.1         All Confidential Information provided by one Party (or its
Representatives or Affiliates) (collectively, the “Disclosing Party”) to the
other Party (or its Representatives or Affiliates) (collectively, the “Receiving
Party”) shall be subject to and treated in accordance with the terms of this
Section 5.3. As used in this Section 5.3, “Confidential Information” means
(a) all information disclosed to the Receiving Party by the Disclosing Party in
connection with this Agreement or any Ancillary Agreement, including all
information with respect to the Disclosing Party’s licensors, licensees,
sublicensees or Affiliates, (b) all information disclosed to the Receiving Party
by the Disclosing Party under the Confidentiality Agreement and (c) all
memoranda, notes, analyses, compilations, studies and other materials prepared
by or for the Receiving Party to the extent containing or reflecting the
information in the preceding clause (a) or (b). Confidential Information shall
include the Estimated Monthly Net Sales Reports, Monthly Net Sales Reports,
Quarterly Net Sales Reports, Annual Net Sales Reports and Net Sales Forecasts
delivered pursuant to Section 2.3.4 (the “Confidential Net Sales Information”).
Notwithstanding the foregoing, Confidential Information shall not include
information that, in each case as demonstrated by competent written
documentation:

 

(i)        was already known to the Receiving Party other than under an
obligation of confidentiality, at the time of disclosure by the Disclosing
Party;

 

(ii)       was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

(iii)        became generally available to the public or otherwise part of the
public domain after its disclosure to the Receiving Party other than through any
act or omission of the Receiving Party in breach of this Agreement or the
Confidentiality Agreement;

 

(iv)        is subsequently disclosed to the Receiving Party by a Third Party
without obligations of confidentiality with respect thereto; or

 

(v)       is subsequently independently discovered or developed by the Receiving
Party without the aid, application or use of Confidential Information.

 

5.3.2         All Confidential Information (a) obtained by Seller (or its
Affiliates or Representatives) from Buyer (or its Affiliates or Representatives)
and (b) effective as of the Closing Date, relating solely to the Products, the
Purchased Assets and the Assumed Liabilities (the “Buyer Confidential
Information”) shall be deemed to be Confidential Information disclosed by Buyer
to Seller for purposes of this Section 5.3 and shall be used by Seller and its
Affiliates solely as required to (i) perform its or their obligations or
exercise or enforce its or their rights under this Agreement or any Ancillary
Agreement, (ii) with respect to the Confidential Net Sales Information, prepare
internal reports, forecasts and related financial statements and prepare the
consolidated financial statements of Seller and its Affiliates, in each case, in
the ordinary course of business or (iii) comply with applicable Law (each of (i)
through (iii), a “Seller Permitted Purpose”), and for no other purpose. For a
period of 10 years after the Effective Date, Seller shall not disclose, or
permit the disclosure of, any of the Buyer Confidential Information to any
Person except those Persons to whom such disclosure is necessary in connection
with any Seller Permitted Purpose. Seller shall treat, and shall cause its
Affiliates and the Representatives of Seller or any of its Affiliates to treat,
the Buyer Confidential Information as confidential, using the same degree of
care as Seller normally employs to safeguard its own confidential information
from unauthorized use or disclosure, but in no event less than a reasonable
degree of care.

 

 23

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

5.3.3         All Confidential Information obtained by Buyer (or its Affiliates
or Representatives) from Seller (or its Affiliates or Representatives) other
than the Buyer Confidential Information (the “Seller Confidential Information”)
shall be used by Buyer and its Affiliates solely as required to (a) perform its
or their obligations or exercise or enforce its or their rights under this
Agreement or any Ancillary Agreement or (b) comply with applicable Law (each of
(a) and (b), a “Buyer Permitted Purpose”), and for no other purpose. For a
period of 10 years after the Effective Date, Buyer shall not disclose, or permit
the disclosure of, any of the Seller Confidential Information to any Person
except those Persons to whom such disclosure is necessary in connection with a
Buyer Permitted Purpose. Buyer shall treat, and will cause its Affiliates and
the Representatives of Buyer or any of its Affiliates to treat, Seller
Confidential Information as confidential, using the same degree of care as Buyer
normally employs to safeguard its own confidential information from unauthorized
use or disclosure, but in no event less than a reasonable degree of care.
Notwithstanding the foregoing, Buyer shall, and shall cause its Affiliates,
Representatives, transferees and permitted Sublicensees to, maintain the
confidentiality of and protect the Trade Secrets included in the Licensed
Manufacturing Technology for such period of time in excess of 10 years after the
Effective Date that such Trade Secrets constitute trade secrets under applicable
Law.

 

5.3.4         In the event either Party is requested pursuant to, or required
by, applicable Law to disclose any of the other Party’s Confidential Information
(i.e., Seller Confidential Information or Buyer Confidential Information, as
applicable), it will notify the other Party in a timely manner so that such
Party may seek a protective order or other appropriate remedy or, in such
Party’s sole discretion, waive compliance with the confidentiality provisions of
this Agreement. Each Party will cooperate in all reasonable respects in
connection with any reasonable actions to be taken for the foregoing purpose. In
any event, the Party requested or required to disclose such Confidential
Information may furnish it as requested or required pursuant to applicable Law
(subject to any such protective order or other appropriate remedy) without
liability hereunder, provided that such Party furnishes only that portion of the
Confidential Information which such Party is advised by an opinion of its
counsel is legally required, and such Party exercises reasonable efforts to
obtain reliable assurances that confidential treatment will be accorded such
Confidential Information.

 

5.3.5         Nothing in this Section 5.3 shall be construed as preventing or in
any way inhibiting either Party from complying with applicable Law governing
activities and obligations undertaken pursuant to this Agreement or any
Ancillary Agreement in any manner which it reasonably deems appropriate.

 

5.4         FDA Letters. Buyer and Seller shall file the Buyer FDA Transfer
Letters and the Seller FDA Transfer Letters, respectively, with the FDA within
five Business Days after the Closing Date. Transfer of title to the Purchased
Regulatory Approvals shall be effective as of the Closing.

 

5.5         Regulatory Responsibilities. Except as required by a Party to comply
with applicable Law or to exercise its rights and obligations hereunder or under
any Ancillary Agreement, Buyer, from and after the date on which the Buyer FDA
Transfer Letters and Seller FDA Transfer Letters are filed with the FDA (the
“FDA Transfer Date”), shall have the sole right and responsibility for
preparing, obtaining and maintaining the Purchased Regulatory Approvals, and for
conducting communications with Governmental Authorities of competent
jurisdiction, for the Products. Seller shall retain such rights and
responsibilities during the period prior to the FDA Transfer Date.

 

 24

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

5.6         Pharmacovigilance.

 

5.6.1         Legacy Safety Data.  As soon as reasonably practicable following
the Closing Date, and solely to the extent in Seller’s possession or under its
control, Seller shall provide to Buyer, in the form of an electronic copy of the
CIOMS I form, a copy of all legacy data of adverse events with respect to the
Products, both serious and non-serious, as are necessary for Buyer to hold the
global safety database for the Products (the “Global Safety Database”).

 

5.6.2         Transfer of Global Safety Database. Seller shall transfer the
Global Safety Database to Buyer as soon as reasonably practicable following
Seller’s receipt of written notice from Buyer that Buyer is ready to accept such
transfer; provided, that Buyer shall accept such transfer no later than the date
that is 30 calendar days after the FDA Transfer Date. Following such transfer,
Buyer shall maintain the Global Safety Database pursuant to its own policy and
standard operating procedures.

 

5.6.3         Obligations Prior to the FDA Transfer Date.  Until the FDA
Transfer Date, Seller shall be responsible for reporting adverse event
information received with respect to Products as required by Law.

 

5.6.4         Obligations Commencing on FDA Transfer Date.  Effective on the FDA
Transfer Date, Buyer shall be responsible for reporting of adverse event
information received with respect to the Products as required by Law.  If Seller
receives any adverse event information with respect to the Products following
the Closing, Seller shall provide to Buyer any source documents concerning such
adverse event information within one Business Day following receipt, but in any
event, not longer than three calendar days after receipt.

 

5.7         Certain Tax Matters.

 

5.7.1         Withholding Taxes. If applicable Laws require withholding of Taxes
imposed upon any payments made by Buyer to Seller pursuant to this Agreement,
Buyer shall make such withholding payments as may be required and shall subtract
such withholding payments from such payments. To the extent such amounts are so
deducted or withheld, such amounts will be treated for all purposes under this
Agreement as having been paid to Seller. Buyer shall submit appropriate proof of
payment of the withholding Taxes to Seller within a reasonable period of time.

 

 25

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

5.7.2         Transfer Taxes. All amounts payable hereunder or under any
Ancillary Agreement are exclusive of all recordation, transfer, documentary,
excise, sales, value added, use, stamp, conveyance or other similar Taxes,
duties or governmental charges, and all recording or filing fees or similar
costs, imposed or levied by reason of, in connection with or attributable to
this Agreement and the Ancillary Agreements or the transactions contemplated
hereby and thereby (collectively, “Transfer Taxes”). Buyer shall be solely
responsible for the payment of all Transfer Taxes. Buyer shall pay all amounts
due and owing in respect of any Transfer Taxes, or upon receipt of invoice from
Seller shall reimburse Seller for the Transfer Taxes in addition to the sums
otherwise payable, at the rate in force at the due time for payment or such
other time as is stipulated under applicable Law. All applicable filings,
reports and returns shall be filed, as provided by applicable Law.

 

5.7.3         Cooperation and Exchange of Information. Each of Seller and Buyer
shall (a) provide the other with such assistance as may reasonably be requested
by the other in connection with the preparation of any Tax Return, audit or
other examination by any taxing authority or judicial or administrative
proceeding relating to Liability for Taxes in connection with the Purchased
Assets, (b) retain and provide the other with any records or other information
that may be relevant to such Tax Return, audit or examination, proceeding or
determination and (c) inform the other of any final determination of any such
audit or examination, proceeding or determination that affects any amount
required to be shown on any Tax Return of the other for any period.

 

5.7.4         Survival of Covenants. The covenants contained in this Section 5.7
shall survive until 30 calendar days after the expiration of the applicable
statute of limitations (including extensions thereof).

 

5.8         Insurance. As of the Closing Date, Buyer shall have and maintain
adequate insurance coverage, including: (a) products liability coverage and
comprehensive general liability insurance of not less than [***] prior to the
First Commercial Sale of any Subject Product; and (b) any other insurance,
including workers’ compensation, cyber liability and professional liability,
necessary to cover its obligations under this Agreement and that are consistent
with normal business practices of prudent companies similarly situated. Such
policies shall be blanket policies and shall insure against Liabilities on the
part of Buyer and its Affiliates, as their interests may appear, due to injury,
disability or death of any person or persons, or injury to property, arising
from the Exploitation of the Subject Product. Such policies maintained by Buyer
shall name Seller and its Affiliates as additional insureds. All insurers
providing such policies shall have an AM Best (A-) or higher rating. Buyer shall
provide Seller with certificates of insurance evidencing that the policies
required to be maintained by Buyer hereunder are in full force and effect
annually and, upon Seller’s request, copies of such policies shall be provided.
Should any of the policies be cancelled, terminated or otherwise materially
altered before the expiration date thereof, notice will be delivered in
accordance with the policy provisions in writing to Seller. Buyer’s insurers
shall waive all rights of subrogation against Seller, its Affiliates and its and
their officers, directors and employees. Buyer’s insurance shall be primary with
no contribution by Seller’s insurance. On or prior to the Closing Date, Buyer
shall deliver to Seller an insurer or insurer’s agent’s signed Certificate of
Insurance in customary form, evidencing that Buyer has obtained the foregoing
insurance policies, with the insurers, coverages and limits of insurance as are
specified in this Section 5.8, and that such policies are in full force and
effect.

 

 26

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

5.9         FCPA.

 

5.9.1         In performing its obligations hereunder, Buyer acknowledges that
the corporate policy of Seller requires that Seller’s business must be conducted
within the letter and spirit of all applicable Laws, including the Foreign
Corrupt Practices Act (the “FCPA”), and is applied worldwide. Buyer agrees to
conduct, and to cause each of its Affiliates and its and their respective
Representatives, distributors and Sublicensees, to conduct, the activities
contemplated herein and in each Ancillary Agreement with respect to the Subject
Products and the Licensed Manufacturing Technology, in a manner which is
consistent with all applicable Laws, including the FCPA.

 

5.9.2         Without limitation of Section 5.9.1, Buyer represents and warrants
that, to its knowledge, as of the date hereof, none of its or its Affiliates’
officers, directors, employees or agents are officials, officers, agents, or
representatives of any Governmental Authority having authority to make or
participate in any decisions regarding any Purchased Regulatory Approvals and
any pricing or reimbursement with respect to the Subject Products. Buyer further
covenants that neither it nor any of its Affiliates or its or their respective
officers, directors, employees or agents shall make any payment, either directly
or indirectly, of money or other assets, including any compensation derived from
this Agreement or any Ancillary Agreement (collectively, a “Payment”), to
government or political party officials, officials of international public
organizations, candidates for public office, or representatives of other
businesses or Persons acting on behalf of any of the foregoing (collectively,
“Officials”) where such Payment would constitute a violation of any applicable
Law, including the FCPA. In addition, regardless of legality, Buyer shall not,
and shall cause its Affiliates and its and their respective officers, directors,
employees and agents not to, make any Payment, either directly or indirectly, to
Officials if such Payment is for the purpose of influencing decisions or actions
with respect to the subject matter of this Agreement or any Ancillary Agreement.

 

5.9.3         Buyer acknowledges that no employee of Seller or its Affiliates
has authority to give any direction, either written or oral, relating to the
making of any commitment by Buyer or its agents to any Third Party in violation
of the terms of this Section 5.9.

 

5.9.4         Buyer shall not use (and shall cause its Affiliates not to use)
any Person (including any employee, officer, director, Sublicensee, or Third
Party contractor or distributor) who is (or has been) on the Exclusions List of
the Office of Inspector General, U.S. Department of Health & Human Services, or
who is (or has been) in violation of the terms of this Section 5.9 in connection
with the performance of any activities hereunder. Buyer certifies to Seller
that, as of the Effective Date, Buyer has screened itself, and its officers and
directors (and its Affiliates, Sublicensees and Third Party contractors and
distributors and their respective officers and directors) against the Exclusions
List of the Office of Inspector General, U.S. Department of Health & Human
Services. Buyer shall notify Seller in writing promptly of any breach of this
Section 5.9.

 

 27

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

5.10       Wrong Pockets. For a period of up to nine months after the Closing
Date, if either Buyer or Seller becomes aware that any of the Purchased Assets
has not been transferred to Buyer or that any of the Excluded Assets has been
transferred to Buyer, it shall promptly notify the other and the Parties shall,
as soon as reasonably practicable, ensure that such property is transferred,
with any necessary prior Third Party Consent, to (a) Buyer, in the case of any
Purchased Asset which was not transferred to Buyer at the Closing; or (b)
Seller, in the case of any Excluded Asset which was transferred to Buyer at the
Closing.

 

5.11       Licensed Manufacturing Technology.

 

5.11.1       Effective as of the Closing, upon the terms and subject to the
conditions of this Agreement, Seller (on behalf of itself and its Affiliates)
hereby grants to Buyer and its Affiliates, and Buyer (on behalf of itself and
its Affiliates) hereby accepts, a non-exclusive, irrevocable, fully-paid up,
royalty-free, perpetual right and license, with the right to grant sublicenses
in accordance with Section 5.11.2, to the Licensed Manufacturing Technology
solely to the extent necessary to manufacture or have manufactured the Products
worldwide for Exploitation. The right and license granted to Buyer and its
Affiliates under this Section 5.11.1 shall be transferable solely to a
transferee, licensee or assignee pursuant to Section 2.3.5.

 

5.11.2       Buyer shall have the right to grant sublicenses under the license
granted in Section 5.11.1 to Third Parties retained by Buyer to provide
manufacturing services to Buyer (each, a “Sublicensee”); provided, however, that
all such sublicenses shall be limited to the sole purpose of providing such
manufacturing services to or for the benefit of a Payment Obligor in connection
with the manufacture of the Products (including engaging any contract
manufacturing organization); provided, further that Buyer shall (a) remain
jointly and severally liable for the performance or non-performance of any such
Sublicensee and (b) provide to Seller a written notice setting forth in
reasonable detail the nature of such sublicense and the identity of the
Sublicensee, which written notice shall include a copy of any such proposed
sublicense agreement. A copy of any sublicense agreement executed by Buyer
pursuant to this Section 5.11.2 (provided that the financial terms of any such
sublicense agreement may be redacted to the extent not pertinent to an
understanding of either Party's obligations or benefits under this Agreement)
shall be provided to Seller within 14 calendar days after its execution by the
parties thereto. Buyer hereby guarantees the performance of its Affiliates and
permitted Sublicensees and acknowledges that the grant of any such sublicense
shall not relieve Buyer of its obligations under this Agreement.

 

5.11.3       Notwithstanding anything to the contrary in this Section 5.11,
Seller retains sole ownership of and title to the Licensed Manufacturing
Technology and no ownership interest in or title to the Licensed Manufacturing
Technology is or was transferred or conveyed to Buyer or any other Person by
this Agreement; provided, however, that any sale of the Licensed Manufacturing
Technology by Seller shall be made subject to the rights of the Buyer hereunder.
Buyer acknowledges and agrees that Buyer shall not at any time claim adversely
to Seller or any of its Affiliates any right, title or interest in or to the
Licensed Manufacturing Technology, except as provided in this Section 4.11.

 

 28

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

CONDITIONS PRECEDENT

 

6.1         Conditions to Obligations of Buyer and Seller. The obligations of
Buyer and Seller to complete the transactions contemplated by this Agreement are
subject to the satisfaction at or prior to the Closing of the following
conditions:

 

6.1.1         No Adverse Law; No Injunction. No Law shall have been enacted,
entered, promulgated or enforced by any Governmental Authority that prohibits
the consummation of all or any material part of the transactions contemplated by
this Agreement, and no order by any Governmental Authority restraining,
enjoining or otherwise preventing the consummation of the transactions
contemplated hereby shall be in effect; and

 

6.1.2         Governmental Approvals. Any applicable waiting period under the
HSR Act and any other applicable Competition Law shall have expired or been
terminated.

 

6.2         Conditions to Obligations of Buyer. The obligation of Buyer to
complete the transactions contemplated by this Agreement is subject to the
satisfaction or waiver by Buyer at or prior to the Closing of the following
additional conditions:

 

6.2.1         Representations and Warranties. The representations and warranties
of Seller contained in (a) Section 3.1.1, Section 3.1.2, Section 3.1.5 and
Section 3.1.8 shall be true and correct in all but any de minimis respects at
and as of the Closing Date as if made at and as of such date (except that those
representations and warranties that address matters only as of a particular date
need only be true and correct in all but any de minimis respects as of such
date); (b) Section 3.1.3 and Section 3.1.6 shall be true and correct (i) in all
respects (in the case of any representation or warranty in Section 3.1.3 or
Section 3.1.6 that is qualified by materiality or Material Adverse Effect) at
and as of the Closing Date as if made at and as of such date (except that those
representations and warranties that address matters only as of a particular date
need only be true and correct as of such date) or (ii) in all material respects
(in the case of any representation or warranty in Section 3.1.3 or Section 3.1.6
that is not qualified by materiality or Material Adverse Effect) at and as of
the Closing Date as if made at and as of such date (except that those
representations and warranties that address matters only as of a particular date
need only be true and correct in all material respects as of such date); and (c)
Section 3.1.4 and Section 3.1.7 shall be true and correct in all respects
(disregarding any materiality or Material Adverse Effect qualifiers therein) at
and as of the Closing Date as if made at and as of such date (except that those
representations and warranties that address matters only as of a particular date
need only be true and correct as of such date), in the case of this clause (c),
except for breaches of such representations and warranties that would not,
individually or in the aggregate, have a Material Adverse Effect;

 

6.2.2         Covenants. Seller shall have performed and complied in all
material respects with all covenants, agreements and obligations required to be
performed or complied with on or prior to the Closing Date; and

 

 29

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

6.2.3         Closing Deliveries. Seller shall have delivered to Buyer each of
the items listed in Section 2.4.2(a).

 

6.3         Conditions to Obligations of Seller. The obligation of Seller to
complete the transactions contemplated by this Agreement is subject to the
satisfaction or waiver by Seller at or prior to the Closing of the following
additional conditions:

 

6.3.1         Representations and Warranties. The representations and warranties
of Buyer contained in (a) Section 3.3.1, Section 3.3.2, Section 3.3.5 and
Section 3.3.6 shall be true and correct in all but any de minimis respects at
and as of the Closing Date as if made at and as of such date (except that those
representations and warranties that address matters only as of a particular date
need only be true and correct in all but any de minimis respects as of such
date); (b) Section 3.3.3 shall be true and correct in all material respects at
and as of the Closing Date as if made at and as of such date (except that those
representations and warranties that address matters only as of a particular date
need only be true and correct in all material respects as of such date); and (c)
Section 3.3.4 shall be true and correct in all respects (disregarding any
materiality or Buyer Material Adverse Effect qualifiers therein) at and as of
the Closing Date as if made at and as of such date (except that those
representations and warranties that address matters only as of a particular date
need only be true and correct as of such date), in the case of this clause (c),
except for breaches of such representations and warranties that would not,
individually or in the aggregate, have a Buyer Material Adverse Effect;

 

6.3.2         Covenants. Buyer shall have performed and complied in all material
respects with all covenants, agreements and obligations required to be performed
or complied with on or prior to the Closing Date; and

 

6.3.3         Closing Deliveries. Buyer shall have delivered to Seller each of
the items listed in Section 2.4.2(b) and Seller shall have received the Closing
Payment.

 

6.4         Frustration of Closing Conditions. With respect to the conditions to
Buyer’s and Seller’s respective obligations to consummate the transactions
contemplated by this Agreement as provided hereunder and each Party’s right to
terminate this Agreement as provided in Article 8, neither Buyer nor Seller may
rely on the failure of any condition set forth in this Article 6 to be satisfied
if such failure was caused by such Party’s failure to act in good faith or to
use its reasonable best efforts to cause the condition to be satisfied to the
extent required by Section 4.3.

 

INDEMNIFICATION

 

7.1         Indemnification.

 

7.1.1         Indemnification by Seller. Following the Closing, but subject to
the provisions of this Article 7, Seller shall indemnify, defend and hold
harmless Buyer and its Affiliates, and its and their respective officers,
directors, employees and agents (collectively, “Buyer Indemnitees”) from and
against, and compensate or reimburse the Buyer Indemnitees for, any and all
Losses incurred by any Buyer Indemnitee arising out of or related to:

 

 30

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

(a)        any breach by Seller of any of the representations or warranties made
by Seller in Section 3.1;

 

(b)        any failure of Seller to perform or any breach by Seller of any of
its covenants, agreements or obligations contained in this Agreement; or

 

(c)        any Excluded Liability.

 

7.1.2         Indemnification by Buyer. Following the Closing, but subject to
the provisions of this Article 7, Buyer shall indemnify and hold harmless Seller
and its Affiliates, and their respective licensors, licensees, officers,
directors, employees and agents (collectively, “Seller Indemnitees”) from and
against, and compensate or reimburse the Seller Indemnitees for, any and all
Losses incurred by any Seller Indemnitee arising out of or related to:

 

(a)        any breach by Buyer of any of the representations or warranties made
by Buyer in this Agreement;

 

(b)        any failure of Buyer to perform or any breach by Buyer of any of its
covenants, agreements or obligations contained in this Agreement; or

 

(c)        any Assumed Liability (except to the extent Seller is required to
indemnify any Buyer Indemnitee for such Losses pursuant to Section 7.1.1(a)).

 

7.2         Claim Procedure.

 

7.2.1         Indemnification Claim Procedure. Except as provided in Section
7.2.2 with respect to Third Party claims, in the event of a claim made by a
Buyer Indemnitee or a Seller Indemnitee (the “Indemnified Party”), the
Indemnified Party shall give reasonably prompt written notice to the other Party
(the “Indemnifying Party”), which notice (an “Indemnification Certificate”)
shall: (a) state that the Indemnified Party has paid or properly accrued or
reasonably anticipates that it will have to pay or accrue Losses that are
subject to indemnification by the Indemnifying Party pursuant to Section 7.1.1
or Section 7.1.2, as applicable, and (b) specify in reasonable detail the
individual items and amounts of such Losses, the date each such item was paid or
properly accrued, or the basis for such anticipated Liability, and a description
of the basis of such Indemnified Party’s claim for indemnification; provided,
however, that the failure to give reasonably prompt notice shall not relieve the
applicable Indemnifying Party of its indemnification obligations under this
Agreement except to the extent that the Indemnifying Party is materially
prejudiced by any delay in receiving such notice. In the event that the
Indemnifying Party agrees to or is determined to have an obligation to reimburse
the Indemnified Party for Losses as provided in this Article 7, the Indemnifying
Party shall, subject to the provisions of Section 7.3, promptly (but, in any
event, within 30 calendar days) pay such amount to the Indemnified Party by wire
transfer of immediately available funds to the account specified in writing by
the Indemnified Party. The Indemnifying Party may defer making such payment if
it objects in a written statement to the claim made in the Indemnification
Certificate and delivers such statement to the Indemnifying Party prior to the
expiration of such 30- calendar day period. An Indemnifying Party’s failure to
object within such 30- calendar day period to any claim set forth in an
Indemnification Certificate shall be deemed to be the Indemnifying Party’s
acceptance of, and waiver of any objections to, such claim. If an Indemnifying
Party shall so object in writing to any claim or claims made in any
Indemnification Certificate, the Indemnifying Party and the Indemnified Party
shall attempt in good faith for a period of 20 calendar days following the
Indemnified Party’s receipt of such objection notice to agree upon the
respective rights of the parties with respect to each of such claims. If no such
agreement can be reached after such 20- calendar day period of good faith
negotiation, either the Indemnifying Party or the Indemnified Party may initiate
Litigation for purposes of having the matter settled in accordance with the
terms of this Agreement.

 

 31

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

7.2.2         Third Party Claim Procedure. In the event an Indemnified Party
becomes aware of a claim made by a Third Party (including any action or
proceeding commenced or threatened to be commenced by any Third Party) that such
Indemnified Party reasonably believes may result in an indemnification claim
pursuant to Section 7.1, such Indemnified Party shall promptly (and in any event
within three Business Days after becoming aware of such claim) notify the
Indemnifying Party in writing of such claim (such notice, the “Claim Notice”).
The Claim Notice shall be accompanied by reasonable supporting documentation
submitted by the Third Party making such claim and shall describe in reasonable
detail (to the extent known by the Indemnified Party) the facts constituting the
basis for such claim and the amount of the claimed damages; provided, however,
that no delay or failure on the part of the Indemnified Party in delivering a
Claim Notice shall relieve the Indemnifying Party from any Liability hereunder
except to the extent of any damage or Liability caused by or arising out of such
delay or failure. Within 30 calendar days after receipt of any Claim Notice, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of the claim referred to therein at the
Indemnifying Party’s sole cost and expense (which shall be subject to Section
7.3) with counsel reasonably satisfactory to the Indemnified Party. If the
Indemnifying Party does not so assume control of the defense of such claim, the
Indemnified Party shall control the defense of such claim. The Party not
controlling the defense of such claim (the “Non-Controlling Party”) may
participate therein at its own expense; provided, however, that if the
Indemnifying Party assumes control of the defense of such claim and the
Indemnifying Party and the Indemnified Party have materially conflicting
interests or different defenses available with respect to such claim that cause
the Indemnified Party to hire its own separate counsel with respect to such
proceeding, the reasonable fees and expenses of a single counsel to the
Indemnified Party shall be considered “Losses” for purposes of this Agreement.
The Party controlling the defense of such claim (the “Controlling Party”) shall
keep the Non-Controlling Party reasonably advised of the status of such claim
and the defense thereof and shall consider in good faith recommendations made by
the Non-Controlling Party with respect thereto. The Non-Controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such claim (including copies of any summons, complaint or other pleading that
may have been served on such party and any written claim, demand, invoice,
billing or other document evidencing or asserting the same) and shall otherwise
cooperate with and assist the Controlling Party in the defense of such claim.
Neither the Indemnified Party nor the Indemnifying Party shall agree to any
settlement of, or the entry of any judgment arising from, any such claim without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that the
consent of the Indemnified Party shall not be required with respect to any such
settlement or judgment if the Indemnifying Party agrees in writing to pay or
cause to be paid any amounts payable pursuant to such settlement or judgment
(net of the applicable deductible amount specified in Section 7.3.1) and such
settlement or judgment includes no admission of liability by or other obligation
on the part of the Indemnified Party and includes a complete release of the
Indemnified Party from further Liability.

 

 32

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

7.3         Limitations on Indemnification.

 

7.3.1         The provisions for indemnity under Section 7.1.1(a) or Section
7.1.2(a) shall be effective only (a) for any individual claim or series of
related claims arising from the same facts and circumstances where the Loss
exceeds [***] and (b) when the aggregate amount of all Losses for claims or
series of related claims arising from the same facts and circumstances in excess
of [***] for which indemnification is sought from the Indemnifying Party exceeds
[***], in which case the Indemnified Party shall be entitled to indemnification
of the Indemnified Party’s Losses in excess thereof. In no event shall any
Indemnifying Party have liability for indemnification under Section 7.1.1(a) or
Section 7.1.2(a), as applicable, for any amount exceeding, in the aggregate,
[***].

 

7.3.2         The Indemnified Party shall take all commercially reasonable steps
to mitigate any Losses incurred by such Party upon and after becoming aware of
any event or condition that would reasonably be expected to give rise to any
indemnification rights hereunder. The amount of Losses recovered by an
Indemnified Party under Section 7.1.1 or Section 7.1.2, as applicable, shall be
reduced by (a) any amounts actually recovered by the Indemnified Party from a
Third Party in connection with such claim and (b) the amount of any insurance
proceeds paid to the Indemnified Party relating to such claim, in each case ((a)
and (b)), out of the Indemnified Party’s costs of recovery. Buyer shall use its
reasonable best efforts to collect insurance proceeds for any Loss that is
subject to indemnification by Seller under Section 7.1.1. If any amounts
referenced in the preceding clauses (a) and (b) are received after payment by
the Indemnifying Party of the full amount otherwise required to be paid to an
Indemnified Party pursuant to this Article 7, the Indemnified Party shall repay
to the Indemnifying Party, promptly after such receipt, any amount that the
Indemnifying Party would not have had to pay pursuant to this Article 7 had such
amounts been received prior to such payment.

 

7.3.3         If the Indemnified Party receives any payment from an Indemnifying
Party in respect of any Losses pursuant to Section 7.1.1 or Section 7.1.2 and
the Indemnified Party could have recovered all or a part of such Losses from a
Third Party based on the underlying claim asserted against the Indemnifying
Party, the Indemnified Party shall assign such of its rights to proceed against
such Third Party as are necessary to permit the Indemnifying Party to recover
from the Third Party the amount of such payment.

 

 33

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

7.3.4         The representations and warranties of Seller and Buyer contained
in this Agreement shall survive the Closing and continue in full force and
effect thereafter through and including the date that is [***] after the Closing
Date. None of the covenants or agreements contained in this Agreement shall
survive the Closing other than those that by their terms expressly contemplate
performance after the Closing Date and such surviving covenants and agreements
shall survive the Closing until fully performed.

 

7.3.5         TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND EXCEPT AS A
RESULT OF COMMON LAW FRAUD, NEITHER BUYER NOR SELLER SHALL BE LIABLE TO THE
OTHER, OR THEIR AFFILIATES, FOR ANY CLAIMS, DEMANDS OR SUITS FOR CONSEQUENTIAL,
INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT OR MULTIPLE DAMAGES,
INCLUDING LOSS OF PROFITS, REVENUE OR INCOME, DIMINUTION IN VALUE OR LOSS OF
BUSINESS OPPORTUNITY (WHETHER OR NOT FORESEEABLE AT THE EFFECTIVE DATE),
CONNECTED WITH OR RESULTING FROM ANY BREACH OF THIS AGREEMENT, OR ANY ACTIONS
UNDERTAKEN IN CONNECTION HEREWITH, OR RELATED HERETO, INCLUDING ANY SUCH DAMAGES
WHICH ARE BASED UPON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE AND
MISREPRESENTATION), BREACH OF WARRANTY, STRICT LIABILITY, STATUTE, OPERATION OF
LAW OR ANY OTHER THEORY OF RECOVERY.

 

7.3.6         For the avoidance of doubt, no Indemnitee shall be entitled to
indemnification under this Article 7 in respect of any Loss to the extent such
Indemnitee has been previously indemnified or reimbursed in respect of such Loss
pursuant to any other provision of this Agreement or any provision of any
Ancillary Agreement.

 

7.4         Tax Treatment of Indemnification Payments. All payments made
pursuant to this Article 7 shall be treated as adjustments to the Purchase Price
for all Tax purposes, unless otherwise required by applicable Law.

 

7.5         Exclusive Remedy. Except as expressly provided otherwise in this
Agreement and subject to Section 9.9, each Party acknowledges and agrees that,
following the Closing, the remedies provided for in this Article 7 shall be the
sole and exclusive remedies for claims and damages available to the Parties and
their respective Affiliates arising out of or relating to this Agreement and the
transactions contemplated hereby, except that nothing herein shall limit the
Liability of either Party for common law fraud. Notwithstanding anything to the
contrary contained in this Agreement, no breach of any representation, warranty,
covenant or agreement contained herein shall, after the consummation of the
transactions contemplated by this Agreement, give rise to any right on the part
of Buyer, on the one hand, or Seller, on the other hand, to rescind this
Agreement or any of the transactions contemplated hereby.

 

7.6         Setoff Rights. Except as provided in Sections 2.3.2(b) and (c)
above, neither Party shall have any right of setoff of any amounts due and
payable, or any Liabilities arising, under this Agreement against any other
amounts due and payable under this Agreement or any amounts due and payable, or
any Liabilities arising, under any Ancillary Agreement. The payment obligations
under each of this Agreement and the Ancillary Agreements remain independent
obligations of each Party, irrespective of any amounts owed to any other Party
under this Agreement or the respective Ancillary Agreements.

 

 34

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

7.7         Disclaimer. Except as expressly set forth in any representation or
warranty in Section 3.1, Buyer acknowledges and agrees that it and other Buyer
Indemnitees shall have no claim or right to indemnification pursuant to this
Article 7 (or otherwise) with respect to any information, documents, or
materials furnished to or for Buyer or its Representatives by Seller or any of
its Affiliates or any of their Representatives, including any information,
documents, or material made available to Buyer in any “data room,” “teaser,”
management presentation or other form in connection with the transactions
contemplated by this Agreement or any Ancillary Agreement.

 

TERMINATION

 

8.1         Termination. Prior to the Closing, this Agreement shall terminate on
the earliest to occur of any of the following events:

 

8.1.1         the mutual written agreement of Buyer and Seller;

 

8.1.2         by written notice delivered by either Buyer or Seller to the
other, if the Closing shall not have occurred on or prior to [***] (the “End
Date”) (other than (a) due to a breach of any representation or warranty
hereunder of the Party seeking to terminate this Agreement, (b) as a result of
the failure on the part of the Party seeking to terminate this Agreement to
comply with or perform any of its covenants, agreements or obligations under
this Agreement or (c) as a result of any closing condition in favor of the
non-terminating Party not being satisfied, which closing condition has been
waived by the non-terminating Party); provided, however, that (i) Buyer shall
not have the right to terminate this Agreement pursuant to this Section 8.1.2
during the pendency of any Litigation brought prior to the End Date by Seller
for specific performance of this Agreement and (ii) Seller shall not have the
right to terminate this Agreement pursuant to this Section 8.1.2 during the
pendency of any Litigation brought before the End Date by Buyer for specific
performance of this Agreement;

 

8.1.3         by written notice delivered by Buyer to Seller, if (a) there has
been a breach by Seller of a representation or warranty of Seller contained in
this Agreement or (b) there shall be a material breach by Seller of any
covenant, agreement or obligation of Seller in this Agreement, and such failure
or material breach described in clause (a) or (b) would result in the failure of
a condition set forth in Section 6.2.1 or Section 6.2.2 that has not been waived
by Buyer, or in the case of a breach of any covenant or agreement, is not cured
upon the earlier to occur of (i) the 30th day after written notice thereof is
given by Buyer to Seller and (ii) the Business Day prior to the End Date;
provided, that Buyer may not terminate this Agreement pursuant to this Section
8.1.3 if Buyer is in material breach of its agreements or covenants contained in
this Agreement;

 

8.1.4         by written notice delivered by Seller to Buyer, if (a) there has
been a breach by Buyer of a representation or warranty of Buyer contained in
this Agreement or (b) there shall be a material breach by Buyer of any covenant,
agreement or obligation of Buyer in this Agreement, and such failure or breach
described in clause (a) or clause (b) would result in the failure of a condition
set forth in Section 6.3.1 or Section 6.3.2 that has not been waived by Seller,
or in the case of a breach of any covenant or agreement, is not cured upon the
earlier to occur of (i) the 30th day after written notice thereof is given by
Seller to Buyer and (ii) the Business Day prior to the End Date; provided, that
Seller may not terminate this Agreement pursuant to this Section 8.1.4 if Seller
is in material breach of its agreements or covenants contained in this
Agreement; or

 

 35

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

8.1.5         by written notice delivered by Seller to Buyer or by Buyer to
Seller if the condition set forth in Section 6.1.1 cannot be satisfied prior to
the End Date; provided, however, that the right to terminate this Agreement
pursuant to this Section 8.1.5 shall not be available to a Party if the
inability to satisfy the condition set forth in Section 6.1.1 is a result of the
failure of such Party to perform any of its covenants, agreements or obligations
under this Agreement.

 

8.2         Procedure and Effect of Termination.

 

8.2.1         Notice of Termination. Termination of this Agreement by either
Buyer or Seller shall be by delivery of a written notice to the other. Such
notice shall state the termination provision in this Agreement that such
terminating Party is claiming provides a basis for termination of this
Agreement. Termination of this Agreement pursuant to the provisions of Section
8.1 shall be effective upon and as of the date of delivery of such written
notice as determined pursuant to Section 9.2 or such other date as is provided
in Section 8.1 above.

 

8.2.2         Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.1 by Buyer or Seller, this Agreement shall be
terminated and have no further effect, and there shall be no liability hereunder
on the part of Seller, Buyer or any of their respective Affiliates, except that
Sections 5.2 (Publicity), 5.3 (Confidentiality), 8.2.2 (Effect of Termination),
8.2.3 (Withdrawal of Certain Filings) and Article 9 (Miscellaneous) shall
survive any termination of this Agreement. For clarity, in the event of
termination of this Agreement pursuant to Section 8.1, the Parties shall not
enter into any of the Ancillary Agreements or have any obligations thereunder.
Nothing in this Section 8.2.2 shall relieve any Party to this Agreement of
liability for common law fraud in connection with, or any breach of, this
Agreement prior to the termination hereof.

 

8.2.3         Withdrawal of Certain Filings. As soon as practicable following a
termination of this Agreement for any reason, but in no event more than 30
calendar days after such termination, Buyer or Seller shall, to the extent
practicable, withdraw all filings, applications and other submissions relating
to the transactions contemplated by this Agreement filed or submitted by or on
behalf of such Party, any Governmental Authority or other Person.

 

MISCELLANEOUS

 

9.1         Governing Law, Jurisdiction, Venue and Service.

 

9.1.1         Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York, excluding any conflicts or
choice of Law rule or principle that might otherwise refer construction or
interpretation of or any matter in dispute under this Agreement to the
substantive Law of another jurisdiction.

 

 36

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

9.1.2         Jurisdiction. Subject to Section 9.9, the Parties hereby
irrevocably and unconditionally consent to the exclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan and the
United States District Court for the Southern District of New York (the
“Applicable Courts”) for any action, suit or proceeding (other than appeals
therefrom) arising out of or relating to this Agreement or the transactions
contemplated hereby, and agree not to commence any action, suit or proceeding
(other than appeals therefrom) related thereto except in such courts.
Notwithstanding the foregoing, any judgment or order issued by any Applicable
Court may be enforced in any other court or applicable Governmental Authority,
and neither Party shall challenge any such judgment or order in any court other
than the Applicable Courts. The Parties irrevocably and unconditionally waive
their right to a jury trial for any action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

9.1.3         Venue. The Parties further hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
(other than appeals therefrom) arising out of or relating to this Agreement or
the transactions contemplated hereby in the Applicable Courts, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any Applicable Court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.

 

9.1.4         Service. Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 9.2.2 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement or in connection with the
transactions contemplated hereby in any such court.

 

9.2         Notices.

 

9.2.1         Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement
(each, a “Notice”) shall be in writing, shall refer specifically to this
Agreement and shall be deemed given only if delivered by hand or sent by
facsimile transmission (with transmission confirmed) or by internationally
recognized overnight delivery service that maintains records of delivery,
addressed to the Parties at their respective addresses specified in Section
9.2.2 or to such other address as the Party to whom notice is to be given may
have provided to the other Party at least 10 calendar days’ prior to such
address taking effect in accordance with this Section 9.2. Such Notice shall be
deemed to have been given as of the date delivered by hand or internationally
recognized overnight delivery service or confirmed that it was received by
facsimile (with receipt confirmed by telephone or email). Any Notice delivered
by facsimile shall be confirmed by a hard copy delivered as soon as practicable
thereafter.

 

 37

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

9.2.2       Address for Notice.

 

If to Seller, to:

 

Merck Sharp & Dohme B.V.

Waarderweg 39

2031 BN

Haarlem

Netherlands

Facsimile: + 31 41 266 2559

Attention: Legal Department

 

with a copy (which shall not constitute notice) to:

 

Merck Sharp & Dohme Corp.

One Merck Drive

Whitehouse Station, NJ 08889

Facsimile: (908) 735-1246

Attention: Office of Secretary

 

and to:

 

Covington & Burling LLP
One CityCenter, 850 Tenth Street, N.W.
Washington, DC 20001
Facsimile: (202) 778-5168

Attention: Michael J. Riella

 

If to Buyer, to:

 

ANI Pharmaceuticals, Inc.
210 Main Street West
Baudette, MN 56623
Attn: Charlotte C. Arnold
Facsimile: 218-634-3540

 

with a copy (which shall not constitute notice) to:

 

Dentons US LLP
1221 Avenue of the America
New York, NY 10020
Attn: Paul A. Gajer
Facsimile: 212-768-6800

 

9.3         No Benefit to Third Parties. The covenants and agreements set forth
in this Agreement are for the sole benefit of the Parties and their successors
and permitted assigns, and, except for the rights of Buyer Indemnitees and
Seller Indemnitees under Article 7, they shall not be construed as conferring
any rights on any other Persons.

 

 38

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

9.4         Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise. The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
applicable Law or otherwise available except as expressly set forth herein.

 

9.5         Expenses. Except as otherwise specified herein, and whether or not
the Closing takes place, each Party shall bear any costs and expenses incurred
by it with respect to the transactions contemplated herein.

 

9.6         Assignment. Neither this Agreement nor Buyer’s rights or obligations
hereunder may be assigned or delegated by Buyer without the prior written
consent of Seller, and any attempted assignment or delegation of this Agreement
or any of such rights or obligations by Buyer without the prior written consent
of Seller shall be void and of no effect, except that no such consent shall be
required in connection with (a) the sale of all or substantially all of the
assets of the Buyer in one or a series of related transactions or (b) Buyer’s
assignment of this Agreement and all of its rights and obligations hereunder to
an Affiliate of Buyer during the Pre-Closing Period; provided, that no
assignment by Buyer pursuant to the preceding clause (b) shall relieve Buyer of
any of its obligations hereunder. Seller may assign this Agreement or assign or
delegate any of Seller’s rights or obligations hereunder without the prior
written consent of Buyer. Subject to the preceding sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
Parties and their respective successors and permitted assigns.

 

9.7         Amendment. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by both Parties.

 

9.8         Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties.

 

 39

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

9.9         Equitable Relief. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States or
any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity. Each Party hereby waives (a) any
requirement that the other Party post a bond or other security as a condition
for obtaining any such relief, and (b) any defenses in any action for specific
performance, including the defense that a remedy at law would be adequate.

 

9.10       English Language. This Agreement shall be written and executed in,
and all other communications under or in connection with this Agreement shall be
in, the English language. Any translation into any other language shall not be
an official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

 

9.11       Bulk Sales Statutes. Buyer hereby waives compliance by Seller with
any applicable bulk sales statutes in any jurisdiction in connection with the
transactions under this Agreement.

 

9.12       Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed original counterpart of this Agreement.

 

9.13       Entire Agreement. This Agreement, together with the Schedules and
Exhibits expressly contemplated hereby and attached hereto, the Disclosure
Schedules, the Ancillary Agreements and the other agreements, certificates and
documents delivered in connection herewith or therewith or otherwise in
connection with the transactions contemplated hereby and thereby, contain the
entire agreement between the Parties with respect to the transactions
contemplated hereby or thereby and supersede all prior agreements,
understandings, promises and representations, whether written or oral, between
the Parties with respect to the subject matter hereof and thereof, including the
Confidentiality Agreement. In the event of any inconsistency between any such
Schedules and Exhibits and this Agreement, the terms of this Agreement shall
govern.

 

[Signature page follows]

 

 40

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  Merck Sharp & Dohme B.V.         By:       Name:     Title:       ANI
PHARMACEUTICALS, INC.         By:       Name:     Title:

 

[Signature Page to Asset Purchase Agreement]

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

Schedule 1.1.34

 

Licensed Manufacturing Technology

 

[***]

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

Schedule 1.1.46

 

Purchased Documents

 

[***]

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

Schedule 1.1.50

 

Seller’s Knowledge

 

[***]

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]





 

Schedule 2.3.2(a)



Contingent Payments

 

[***] [***] [***]

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

Schedule 4.2

Ordinary Course of Business

 

[***]

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

EXHIBIT A

 

Bill of Sale and

Assignment and Assumption Agreement

 

This Bill of Sale and Assignment and Assumption Agreement (this “Agreement”) is
made as of this [•] day of __________, 2016, by and between Merck Sharp & Dohme
B.V., a limited liability company (a Besloten Vennootschap) organized and
existing under the Laws of the Netherlands (“MSD BV”), Merck Sharp & Dohme
Corp., a New Jersey corporation, Organon USA, Inc., a New Jersey corporation
(each, a “Seller”) on the one hand and [ANI Pharmaceuticals, Inc., a Delaware
corporation] (“Buyer”) on the other. Each Seller and Buyer is sometimes referred
to herein individually as a “Party” and are referred to herein collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, MSD BV and Buyer have entered into that certain Asset Purchase
Agreement, dated as of September 18, 2015 (the “Asset Purchase Agreement”); and

 

WHEREAS, pursuant to the Asset Purchase Agreement, Buyer has agreed to acquire
the Purchased Assets and assume the Assumed Liabilities from MSD BV or its
Specified Affiliates, and MSD BV has agreed to sell, transfer, convey, assign
and deliver to Buyer all of MSD BV’s or its Specified Affiliates’ rights, title
and interest in and to the Purchased Assets and transfer the Assumed Liabilities
to Buyer.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and of the representations, warranties, conditions, agreements and
promises contained in the Asset Purchase Agreement, this Agreement and the other
Ancillary Agreements, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

1.Defined Terms. Unless otherwise specifically provided herein, capitalized
terms used in this Agreement and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Asset Purchase Agreement.

 

2.Conveyance and Acceptance. In accordance with the provisions of the Asset
Purchase Agreement, (a) each Seller hereby sells, transfers, conveys, assigns
and delivers to Buyer, free and clear of any Liens other than Permitted Liens,
all of its right, title, and interest in and to the Purchased Assets, and (b)
Buyer hereby accepts such sale, transfer, conveyance, assignment and delivery.

 

 2

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

3.Assumption of Assumed Liabilities. Each Seller hereby assigns to Buyer the
Assumed Liabilities and Buyer hereby unconditionally assumes and agrees to pay
and discharge when due the Assumed Liabilities.

 

4.Asset Purchase Agreement Controls. Notwithstanding any other provision of this
Agreement to the contrary, nothing contained herein shall in any way supersede,
modify, replace, amend, change, rescind, waive, exceed, expand, enlarge or in
any way affect the provisions, including warranties, covenants, agreements,
conditions, representations or, in general any of the rights and remedies, or
any of the obligations of Buyer or MSD BV set forth in the Asset Purchase
Agreement. This Agreement is subject to, and governed entirely in accordance
with, the terms and conditions of the Asset Purchase Agreement. Nothing
contained herein is intended to modify or supersede any of the provisions of the
Asset Purchase Agreement.

 

5.Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one agreement. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed original counterpart of this Agreement.

 

[Signature page follows]

 

 3

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

  Merck Sharp & Dohme B.V.         By:            Name:     Title:         Merck
Sharp & Dohme CORP.         By:       Name:     Title:         Organon USA, Inc.
        By:       Name:     Title:         [ANI PHARMACEUTICALS, INC.]        
By:       Name:     Title:

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

EXHIBIT B-1

BUYER FDA TRANSFER LETTERS

 

[tex10-2logo.jpg]

 

________ __, 2016

 

Jean-Marc Guettier, M.D., Director   Division of Metabolism and
Endocrinology Products (DMEP) Acceptance of Center for Drug Evaluation and
Research of NDA Ownership Food and Drug Administration   5901-B Ammendale Road  
Beltsville, MD 20705-1266  

 

SUBJECT:

NDA 08975

Purified Cortrophin gel (Corticotropin) Injection, 40 Units/mL and 80 Units/mL

 

Dear Dr. Guettier:

 

In accordance with 21 CFR § 314.72(a)(2),[ [name of subsidiary], a wholly owned
subsidiary of ANI Pharmaceuticals, Inc.], is accepting the transfer of
ownership, including all rights to the New Drug Application (NDA) 08975:
Purified Cortrophin gel (Corticotropin) Injection, 40 Units/mL and 80 units/ml
from Merck Sharp & Dohme Corp. (Please refer to Module 1.3.1.5 Change in
Ownership of an Application).

 

Merck Sharp & Dohme Corp. (Merck), a subsidiary of Merck & Co., Inc., notified
the agency of the transfer on behalf of Organon, USA Inc., which is also a
subsidiary of Merck & Co., Inc. of this ownership in the Transfer of NDA
Ownership letter dated ________ __, 2016. The effective date of the change of
ownership is ________ __, 2016.

 

New Owner of NDA   Previous Owner of NDA       [name of subsidiary]     210 Main
Street West   [Merck] Baudette, MN 56623    

 



 2

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

By accepting the ownership of this NDA 08975, [name of subsidiary] commits to
all agreements, promises and conditions made by the former owner (Merck) and
contained in the application. [name of subsidiary] has received a copy of the
approved application, including supplements and records that are required to be
kept under 21 CFR § 314.81. If at any time during the review of the transferred
records [name of subsidiary]. becomes aware of absent documents that are
required, we commit to making a request from the FDA’s files under the fee
schedule in 21 CFR § 20.45 of FDA’s public information regulations.

 

In accordance with 21 CFR § 314.72(b), [name of subsidiary] will advise the FDA
about any change in the conditions in the approved applications under 21 CFR §
314.70. Additionally, [name of subsidiary] will include in the subsequent annual
report any changes to the drug product’s label or labeling to change the
product’s brand or the name of the manufacturer, packer, or distributor.

 

Please note the contact information for the Responsible official at ANI
Pharmaceuticals, Inc. for all regulatory inquiries: (Refer to Module 1.3.1.2
Change in Contact/Agent).

 

Responsible Official Name: Ellen Camos Title: Director, Regulatory Affairs Phone
: 919.449.4033 Alt. Phone: 218.634.3638 Fax : 888.519.0459 Email :
ellen.camos@anipharmaceuticals.com

 

The electronic submission is in the Electronic Common Technical Document format
(eCTD) and sent via the FDA Gateway; sequence 0000. The approximate size of the
electronic submission is displayed in the window of the gateway. This electronic
submission is virus free.

  

 3

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

 

During your review of this application, if there are any questions concerning
this submission, please contact me at the information provided under my
signature.

 

Sincerely,

 

Ellen Camos

Director, Regulatory Affairs

[name of subsidiary]

Phone : 919.449.4033

Alt. Phone: 218.634.3638

Fax : 888.519.0459

Email: ellen.camos@anipharmaceuticals.com

 

EXHIBIT B-2

BUYER FDA TRANSFER LETTERS

 

[tex10-2logo.jpg]

 

_________ __, 2016

 

Jean-Marc Guettier, M.D., Director   Division of Metabolism and
Endocrinology Products (DMEP) Acceptance of
of NDA Ownership Center for Drug Evaluation and Research   Food and Drug
Administration   5901-B Ammendale Road   Beltsville, MD 20705-1266  

 

SUBJECT:

NDA 09854

Cortrophin-Zinc (Corticotropin zinc hydroxide) Injection, 40 Units/mL

 

Dear Dr. Guettier:

 

In accordance with 21 CFR § 314.72(a)(2),[ [name of subsidiary], a wholly owned
subsidiary of ANI Pharmaceuticals, Inc.], is accepting the transfer of
ownership, including all rights to the New Drug Application (NDA) 09854:
Cortrophin-Zinc (Corticotropin zinc hydroxide) Injection, 40 Units/mL from Merck
Sharp & Dohme Corp. (Please refer to Module 1.3.1.5 Change in Ownership of an
Application).

 

Merck Sharp & Dohme Corp. (Merck), a subsidiary of Merck & Co., Inc., notified
the agency of the transfer on behalf of Organon, USA Inc., which is also a
subsidiary of Merck & Co., Inc. of this ownership in the Transfer of NDA
Ownership letter dated _________ __, 2016. The effective date of the change of
ownership is _________ __, 2016.

 

 4

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

New Owner of NDA   Previous Owner of NDA       [name of subsidiary]     210 Main
Street West   [Merck] Baudette, MN 56623    

 

By accepting the ownership of this NDA 09854, [name of subsidiary] commits to
all agreements, promises and conditions made by the former owner (Merck) and
contained in the application. [name of subsidiary] has received a copy of the
approved application, including supplements and records that are required to be
kept under 21 CFR § 314.81. If at any time during the review of the transferred
records [name of subsidiary] becomes aware of absent documents that are
required, we commit to making a request from the FDA’s files under the fee
schedule in 21 CFR § 20.45 of FDA’s public information regulations.

 

In accordance with 21 CFR § 314.72(b), [name of subsidiary] will advise the FDA
about any change in the conditions in the approved applications under 21 CFR §
314.70. Additionally, [name of subsidiary] will include in the subsequent annual
report any changes to the drug product’s label or labeling to change the
product’s brand or the name of the manufacturer, packer, or distributor.

 

Please note the contact information for the Responsible official at ANI
Pharmaceuticals, Inc. for all regulatory inquiries: (Refer to Module 1.3.1.2
Change in Contact/Agent).

 

Responsible Official Name: Ellen Camos Title: Director, Regulatory Affairs Phone
: 919.449.4033 Alt. Phone: 218.634.3638 Fax : 888.519.0459 Email :
ellen.camos@anipharmaceuticals.com

 

The electronic submission is in the Electronic Common Technical Document format
(eCTD) and sent via the FDA Gateway; sequence 0000. The approximate size of the
electronic submission is displayed in the window of the gateway. This electronic
submission is virus free.

 

 5

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

During your review of this application, if there are any questions concerning
this submission, please contact me at the information provided under my
signature.

 

Sincerely,

 

Ellen Camos

Director, Regulatory Affairs

[name of subsidiary]

Phone : 919.449.4033

Alt. Phone: 218.634.3638

Fax : 888.519.0459

Email: ellen.camos@anipharmaceuticals.com

 

EXHIBIT C-1

 

SELLER FDA TRANSFER LETTERS

 

[MERCK LETTERHEAD]

 

_________ __, 2016

 

Jean-Marc Guettier, M.D., Acting Director

Division of Metabolism and Endocrinology Products (DMEP)

Center for Drug Evaluation and Research

Food and Drug Administration

  

NDA 08-975: Corticotrophin

General Correspondence – Transfer of Ownership

 

Dear Dr. Guettier:

 

Merck Sharp & Dohme Corp. (Merck), a subsidiary of Merck & Co., Inc. is filing
this submission on behalf of Organon, USA Inc., which is also a subsidiary of
Merck & Co., Inc.

 

This is to inform you that as of _________ __, 2016, Merck, holder of NDA 08-975
for Corticotrophin has transferred the NDA 08-975 to XXXX. XXXXX has assumed the
ownership and all rights and responsibilities of the referenced NDA and will
also notify the Division of Metabolism and Endocrinology Products of the
transfer of NDA 08-975.

 

 6

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

All future correspondence and regulatory communications concerning NDA 08-975
for Corticotrophin, should be directed to the XXXX:

 

XXXXXXXXX

Name

Address

Telephone

Fax

DUNS number:

 

E-mail

 

This submission is being submitted in accordance with the current FDA Guidance
Documents for the electronic common technical document. This submission is being
transmitted through the FDA's electronic submission gateway. Merck has taken
precautions to ensure that the contents are free of computer viruses (McAfee
Agent, McAfee, Inc.), and Merck authorizes the use of anti-virus software, as
appropriate.

 

Merck considers the information included in this submission to be a confidential
matter, and request that the Food and Drug Administration not make its content,
public without first obtaining the written permission of Merck.

 

For further information or questions, please contact me by phone at [Tel.
number] or email, [email]. In my absence, questions concerning the content of
this submission should be directed to [name] ([Tel. number, email]).

 

Sincerely,

 

[name]

Manager, Regulatory Affairs International

Global Regulatory Affairs

 

 7

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

EXHIBIT C-2

 

SELLER FDA TRANSFER LETTERS

 

[MERCK LETTERHEAD]

 

__________ __, 2016

 

Jean-Marc Guettier, M.D., Acting Director

Division of Metabolism and Endocrinology Products (DMEP)

Center for Drug Evaluation and Research

Food and Drug Administration

  

NDA 09-854: Corticotrophin zinc hydroxide suspension

General Correspondence – Transfer of Ownership

 

Dear Dr. Guettier:

 

Merck Sharp & Dohme Corp. (Merck), a subsidiary of Merck & Co., Inc. is filing
this submission on behalf of Organon, USA Inc., which is also a subsidiary of
Merck & Co., Inc.

 

This is to inform you that as of __________ __, 2016, Merck, holder of NDA
09-854 for Corticotrophin zinc hydroxide suspension has transferred the NDA
09-854 to XXXX. XXXXX has assumed the ownership and all rights and
responsibilities of the referenced NDA and will also notify the Division of
Metabolism and Endocrinology Products of the transfer of NDA 09-854.

 

All future correspondence and regulatory communications concerning NDA 09-854
for Corticotrophin zinc hydroxide suspension, should be directed to the XXXX:

 

XXXXXXXXX

Name

Address

Telephone

Fax

DUNS number:

 

E-mail

 

 8

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

This submission is being submitted in accordance with the current FDA Guidance
Documents for the electronic common technical document. This submission is being
transmitted through the FDA's electronic submission gateway. Merck has taken
precautions to ensure that the contents are free of computer viruses (McAfee
Agent, McAfee, Inc.), and Merck authorizes the use of anti-virus software, as
appropriate.

 

Merck considers the information included in this submission to be a confidential
matter, and request that the Food and Drug Administration not make its content,
public without first obtaining the written permission of Merck.

 

For further information or questions, please contact me by phone at [Tel.
number] or email, [email]. In my absence, questions concerning the content of
this submission should be directed to [name] ([Tel. number, email]).

 

Sincerely,

 

[name]

Manager, Regulatory Affairs International

Global Regulatory Affairs

 

 9

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

EXHIBIT D

 

TRADEMARK ASSIGNMENT

 

This Trademark Assignment (this “Trademark Assignment”) is made as of this [•]
day of _________, 2016, by and between Merck Sharp & Dohme Corp., a New Jersey
corporation (“MSD Corp.”), and [ANI Pharmaceuticals, Inc., a Delaware
corporation] (“Buyer”). Each of MSD Corp. and Buyer is sometimes referred to
herein individually as a “Party” and are referred to herein collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, MSD Corp. is the owner in the United States of the Trademark
applications set forth on Schedule A attached hereto and made part hereof
(collectively, the “Purchased Trademarks”);

 

WHEREAS, Merck Sharp & Dohme B.V. (“Seller”), an Affiliate of MSD Corp., and
Buyer have entered into that certain Asset Purchase Agreement, dated as of
September 18, 2015 (the “Asset Purchase Agreement”); and

 

WHEREAS, pursuant to the Asset Purchase Agreement, Buyer has agreed to acquire
from Seller or its Affiliates, and Seller has agreed to, or to cause its
Affiliates to, sell, transfer, convey, assign and deliver to Buyer all of
Seller’s or its Affiliates’ rights, title and interest in and to the Purchased
Trademarks and the goodwill of the business associated with and symbolized by
the Purchased Trademarks.

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Trademark Assignment and of the representations, warranties, conditions,
agreements and promises contained in the Asset Purchase Agreement, this
Trademark Assignment and the other Ancillary Agreements, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.Defined Terms. Unless otherwise specifically provided herein, capitalized
terms used in this Trademark Assignment and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Asset Purchase Agreement.

 

2.Conveyance and Acceptance of Purchased Trademarks. In accordance with the
provisions of the Asset Purchase Agreement, (a) MSD Corp. hereby sells,
transfers, conveys, assigns and delivers to Buyer, free and clear of any Liens
other than Permitted Liens, all of its right, title and interest in and to the
Purchased Trademarks in the United States and (b) Buyer hereby accepts such
sale, transfer, conveyance, assignment and delivery.

 

 10

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

3.Recordation. MSD Corp. hereby authorizes Buyer to record this Trademark
Assignment with the U.S. Patent and Trademark Office. All costs and expenses,
including Third Party filing and recordation fees and other disbursements,
associated with the conveyance of the Purchased Trademarks and with the
recordation of this Trademark Assignment shall be borne solely by Buyer.

 

4.Asset Purchase Agreement Controls. Notwithstanding any other provision of this
Trademark Assignment to the contrary, nothing contained herein (other than in
Section 3 above) shall in any way supersede, modify, replace, amend, change,
rescind, waive, exceed, expand, enlarge or in any way affect the provisions,
including warranties, covenants, agreements, conditions, representations or, in
general any of the rights and remedies, or any of the obligations of Buyer or
Seller set forth in the Asset Purchase Agreement. This Trademark Assignment is
subject to, and governed entirely in accordance with, the terms and conditions
of the Asset Purchase Agreement. Except as set forth in Section 3 above, nothing
contained herein is intended to modify or supersede any of the provisions of the
Asset Purchase Agreement.

 

5.Further Assurances. MSD Corp. agrees, at Buyer’s expense, to take such further
action and to execute and deliver such additional instruments and documents as
Buyer may reasonably request to carry out and fulfill the purposes and intent of
this Trademark Assignment.

 

6.Counterparts. This Trademark Assignment may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart of a signature page of this
Trademark Assignment by facsimile or other electronic transmission shall be
effective as delivery of a manually executed original counterpart of this
Trademark Assignment.

 

[Signature page follows]

 

 11

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

IN WITNESS WHEREOF, the Parties have executed this Trademark Assignment as of
the date first above written.

 

  Merck Sharp & Dohme CORP.         By:       Name:     Title:         [ANI
PHARMACEUTICALS, INC.]         By:      

Name: 

   

Title: 

 

[Signature Page to Trademark Assignment Agreement]

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

STATE OF ________________}   } ss COUNTY OF ________________}

 

On this ____ day of __________, 2016, before me personally appeared
_________________, to me personally known, who, being duly sworn, did say that
he/she is the ___________________ of Merck Sharp & Dohme Corp. and that he/she
duly executed the foregoing instrument for and on behalf of Merck Sharp & Dohme
Corp. being duly authorized to do so and that said individual acknowledged said
instrument to be the free act and deed of said company.

 

    Notary Public   Expiration Date:___________________________________  

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

STATE OF ________________}   } ss COUNTY OF ________________}

 

On this ____ day of __________, 2016, before me personally appeared
____________________, to me personally known, who, being duly sworn, did say
that he/she is the ________________________ of [ANI Pharmaceuticals, Inc.] and
that he/she duly executed the foregoing instrument for and on behalf of [ANI
Pharmaceuticals, Inc.] being duly authorized to do so and that said individual
acknowledged said instrument to be the free act and deed of said company.

 

    Notary Public   Expiration Date:___________________________________  

 

 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange

Commission Pursuant to a Request for Confidential Treatment under Rule 406 under
the

Securities Act of 1933, as amended. Confidential Portions are marked: [***]

  

SCHEDULE A

 

PURCHASED TRADEMARKS

 

1.U.S. Trademark application for the Trademark CORTROPHIN, U.S. Serial No.
86534100, for “medicinal hormone preparation.”

 

2.U.S. Trademark application for the Trademark CORTROPHIN-ZINC, U.S. Serial No.
86534102, for “medicinal hormone preparation.”

 

 

